EXHIBIT 10(e)
THE SHERWIN-WILLIAMS COMPANY
FORM A — AMENDED AND RESTATED
SEVERANCE AGREEMENT
(3 Times Base Pay Amount)
     THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of _______, _____, is
made and entered into by and between THE SHERWIN-WILLIAMS COMPANY, an Ohio
corporation (“Company”) and ________________________ (“Executive”).
RECITALS:

  A.   Executive is a senior executive of Company or one or more of its
Subsidiaries (as defined below) and has made and is expected to continue to make
major contributions to the short-and long-term profitability, growth and
financial strength of Company.

  B.   Company recognizes that the possibility of a Change in Control (as
defined below) exists and that such possibility, and the uncertainty it may
create among management, may result in the distraction or departure of
management personnel, to the detriment of Company and its stockholders.

  C.   Company desires to assure itself of both present and future continuity of
management and desires to establish certain minimum severance benefits for
certain of its senior executives, including Executive, applicable in the event
of a Change in Control.

  D.   Company wishes to ensure that its senior executives are not unduly
distracted by the circumstances attendant to the possibility of a Change in
Control and to encourage the continued attention and dedication of such
executives, including Executive, to their assigned duties with Company.

  E.   Company desires to provide additional inducement for Executive to
continue to remain in the employ of Company.

  F.   Company and Executive are parties to a Severance Agreement dated as of
February 1, 2007 (the “Effective Date”), which agreement is hereby amended,
restated and replaced in its entirety with this Agreement in order to comply
with the final regulations issued under Section 409A of the Code.

    NOW, THEREFORE, Company and Executive agree as follows:

     1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
          (a) “Base Pay” means Executive’s annual base salary rate as in effect
from time to time.
          (b) “Board” means the Board of Directors of Company.
          (c) “Cause” means that, prior to any termination pursuant to
Section 3(a)(iii), Executive shall have:

-1-



--------------------------------------------------------------------------------



 



          (i) been convicted of a criminal violation involving, in each case,
fraud, embezzlement or theft in connection with Executive’s duties or in the
course of Executive’s employment with Company or any Subsidiary;
          (ii) committed intentional wrongful damage to property of Company or
any Subsidiary; or
          (iii) committed intentional wrongful disclosure of secret processes or
confidential information of Company or any Subsidiary;
and any such act shall have been demonstrably and materially harmful to Company.
For purposes of this Agreement, no act or failure to act on the part of
Executive will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of Company.
Notwithstanding the foregoing, Executive will not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the Board then in office (excluding
Executive if Executive is then a member of the Board) at a meeting of the Board
called and held for such purpose, after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel (if Executive
chooses to have counsel present at such meeting), to be heard before the Board,
finding that, in the good faith opinion of the Board, Executive had committed an
act constituting “Cause” as herein defined and specifying the particulars
thereof in reasonable detail. Nothing herein will limit the right of Executive
or Executive’s beneficiaries to contest the validity or propriety of any such
determination.
          (d) “Change in Control” means the occurrence during the Term of any of
the following events:
          (i) any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of the combined voting power of the
then-outstanding Voting Stock of Company; provided, however, that:
     (1) for purposes of this Section 1(d)(i), the following acquisitions will
not constitute a Change in Control: (A) any acquisition of Voting Stock directly
from Company that is approved by a majority of the Incumbent Directors, (B) any
acquisition of Voting Stock by Company or any Subsidiary, (C) any acquisition of
Voting Stock by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Company or
any Subsidiary, and (D) any acquisition of Voting Stock by any Person pursuant
to a Business Transaction that complies with clauses (A), (B) and (C) of
Section 1(d)(iii) below;
     (2) if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock as a result of a
transaction described in clause (A) of Section 1(d)(i)(1) above and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
representing 1% or more of the then-outstanding Voting Stock, other than in an
acquisition directly from Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by Company in which all

-2-



--------------------------------------------------------------------------------



 



holders of Voting Stock are treated equally, such subsequent acquisition shall
be treated as a Change in Control;
     (3) a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 30% or more of the Voting Stock as a result
of a reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock representing 1% or
more of the then-outstanding Voting Stock, other than as a result of a stock
dividend, stock split or similar transaction effected by Company in which all
holders of Voting Stock are treated equally; and
     (4) if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
Voting Stock inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Board a sufficient
number of shares so that such Person beneficially owns less than 30% of the
Voting Stock, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or
          (ii) a majority of the Board ceases to be comprised of Incumbent
Directors; or
          (iii) the consummation of a reorganization, merger or consolidation,
or sale or other disposition of all or substantially all of the assets of
Company or the acquisition of the stock or assets of another corporation, or
other transaction (each, a “Business Transaction”), unless, in each case,
immediately following such Business Transaction (A) the Voting Stock outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity or any parent thereof), more than 50% of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns Company or all or substantially all of Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
Company, such entity resulting from such Business Transaction, or any employee
benefit plan (or related trust) sponsored or maintained by Company, any
Subsidiary or such entity resulting from such Business Transaction) beneficially
owns, directly or indirectly, 30% or more of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Transaction, and (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or
          (iv) approval by the shareholders of Company of a complete liquidation
or dissolution of Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).
          (v) For purposes of this Section 1(d), the term “Incumbent Directors”
shall mean, during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new director (other than
a director initially elected or nominated as a director as a result of an actual
or threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were

-3-



--------------------------------------------------------------------------------



 



directors at the beginning of the period or whose election or nomination for
election was previously so approved.
          (e) “Code” means the Internal Revenue Code of 1986, as amended.
          (f) “Common Shares” means shares of common stock, no par value, of
Company.
          (g) “Employee Benefits” means the perquisites, benefits and service
credit for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by Company or a Subsidiary), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.
          (h) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (i) “Good Reason” means the occurrence of one or more of the following
events:
          (i) Failure to elect or reelect or otherwise to maintain Executive in
the office or the position, or a substantially equivalent or better office or
position, of or with Company and/or a Subsidiary (or any successor thereto by
operation of law or otherwise), as the case may be, which Executive held
immediately prior to a Change in Control, or the removal of Executive as a
Director of Company and/or a Subsidiary (or any successor thereto) if Executive
shall have been a Director of Company and/or a Subsidiary immediately prior to
the Change in Control;
          (ii) Failure of Company to remedy any of the following within 10
calendar days after receipt by Company of written notice thereof from Executive:
(A) a significant adverse change in the nature or scope of the authorities,
powers, functions, responsibilities or duties attached to the position with
Company and any Subsidiary which Executive held immediately prior to the Change
in Control, (B) a reduction in Executive’s Base Pay received from Company and
any Subsidiary, (C) a reduction in Executive’s Incentive Pay opportunity as
compared with the Incentive Pay opportunity most recently paid prior to the
Change in Control, or (D) the termination or denial of Executive’s rights to
Employee Benefits or a reduction in the scope or value thereof;
          (iii) The liquidation, dissolution, merger, consolidation or
reorganization of Company or the transfer of all or substantially all of its
business and/or assets, unless the successor or successors (by liquidation,
merger, consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of Company
under this Agreement pursuant to Section 10(a);
          (iv) Company requires Executive to have Executive’s principal location
of work changed to any location that is in excess of 30 miles from the location
thereof immediately prior to the Change in Control, or requires Executive to
travel away from Executive’s office in the course of discharging Executive’s
responsibilities or duties hereunder at least 20% more (in

-4-



--------------------------------------------------------------------------------



 



terms of aggregate days in any calendar year or in any calendar quarter when
annualized for purposes of comparison to any prior year) than was required of
Executive in any of the three full years immediately prior to the Change in
Control without, in either case, Executive’s prior written consent; or
          (v) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by Company or any successor thereto.
          (j) “Incentive Pay” means an annual bonus, incentive or other payment
of compensation, in addition to Base Pay, made or to be made in regard to
services rendered in any year pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of Company or a Subsidiary, or any successor
thereto. “Incentive Pay” does not include any stock option, stock appreciation,
stock purchase, restricted stock, private equity, long-term incentive or similar
plan, program, arrangement or grant, whether or not provided under a plan,
program or arrangement described in the preceding sentence.
          (k) “Severance Period” means the period of time commencing on the date
of the first occurrence of a Change in Control and continuing until the earlier
of (i) the second anniversary of the occurrence of the Change in Control, or
(ii) Executive’s death;
          (l) “Subsidiary” means an entity in which Company directly or
indirectly beneficially owns 50% or more of the outstanding voting stock of such
entity.
          (m) “Term” means the period commencing as of the Effective Date and
expiring on the close of business on December 31, 2008; provided, however, that
(i) commencing on January 1, 2008 and each January 1 thereafter, the term of
this Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, Company or Executive
shall have given notice that Company or Executive, as the case may be, does not
wish to have the Term extended; (ii) if a Change in Control occurs during the
Term, the Term will expire on the last day of the Severance Period; and
(iii) subject to Section 3(c), if, prior to a Change in Control, the Executive
ceases for any reason to be a corporate officer or operating president of
Company and any Subsidiary, thereupon without further action the Term shall be
deemed to have expired and this Agreement will immediately terminate and be of
no further effect; provided however, that this Section 1(m)(iii) shall not apply
to terminate the Agreement with respect to any Executive who had a Severance Pay
Agreement or Amended and Restated Severance Pay Agreement between Company and
Executive in effect on February 20, 2007 and who entered into this Agreement
effective February 21, 2007. For purposes of this Section 1(m), the Executive
shall not be deemed to have ceased to be an employee of Company and any
Subsidiary by reason of the transfer of the Executive’s employment between
Company and any Subsidiary, or among any Subsidiaries.
          (n) “Termination Date” means the date on which Executive’s employment
is terminated (the effective date of which will be the date of termination, or
such other date that may be specified by Executive if the termination is
pursuant to Section 3(b)).
          (o) “Voting Stock” means at any time, the then-outstanding securities
entitled to vote generally in the election of directors of Company.

-5-



--------------------------------------------------------------------------------



 



     2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 3(c), this Agreement will not be
operative unless and until a Change in Control occurs. Upon the occurrence of a
Change in Control at any time during the Term, without further action, this
Agreement will become immediately operative.
     3. Termination Following a Change in Control.
     (a) In the event of the occurrence of a Change in Control, Executive’s
employment may be terminated by Company or a Subsidiary during the Severance
Period (or pursuant to Section 3(c)) and Executive will be entitled to the
benefits provided by Section 4 unless such termination is the result of the
occurrence of one or more of the following events:
          (i) Executive’s death;
          (ii) If Executive becomes permanently disabled within the meaning of,
and begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or
          (iii) Cause.
If, during the Severance Period, Executive’s employment is terminated by Company
or any Subsidiary other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii),
Executive will be entitled to the benefits provided by Section 4.
          (b) In the event of the occurrence of a Change in Control, Executive
may terminate employment with Company and any Subsidiary during the Severance
Period for Good Reason with the right to severance compensation as provided in
Section 4 regardless of whether any other reason, other than Cause, for such
termination exists or has occurred, including without limitation other
employment.
          (c) Anything in this Agreement to the contrary notwithstanding, if a
Change in Control occurs and not more than 90 days prior to the date on which
the Change in Control occurs, Executive’s employment with Company is terminated
by Company, such termination of employment will be deemed to be a termination of
employment immediately after a Change in Control for purposes of determining
whether Executive is entitled to benefits under this Agreement if Executive has
reasonably demonstrated that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control, or (ii) otherwise arose in connection with or in anticipation
of a Change in Control.
          (d) A termination of employment pursuant to Section 3(a), 3(b) or 3(c)
will not affect any rights that Executive may have pursuant to any agreement,
policy, plan, program or arrangement of Company or Subsidiary providing Employee
Benefits, which rights will be governed by the terms thereof. Notwithstanding
the foregoing, any severance benefits received by Executive pursuant to
Section 4 of this Agreement shall be in lieu of any severance benefits to which
Executive would otherwise be entitled under any severance plan, program, policy
or practice or contract or agreement of Company or its affiliates (other than a
retirement plan or other deferred compensation arrangement, equity award,
welfare benefit plan or any similar plan or agreement which may contain
provisions that become operative on, or that may incidentally refer to
accelerated vesting or accelerated payment upon, a termination of Executive’s
employment).

-6-



--------------------------------------------------------------------------------



 



     4. Severance Compensation.
     (a) If, following the occurrence of a Change in Control, Company or
Subsidiary terminates Executive’s employment during the Severance Period other
than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), or if Executive
terminates Executive’s employment pursuant to Section 3(b), Company will be
obligated to make the following payments and provide the following benefits to
Executive.
          (i) Within ten business days after the occurrence of an event
described in Section 4(a) above (or in the case of an event described in
Section 3(c), within 10 business days after the Change in Control), Company
shall pay, in a lump sum, an amount equal to three (3) times the sum of (A) Base
Pay (at the highest rate in effect for any period within three years prior to
the Termination Date), plus (B) an amount equal to the greater of: (x) the
average of the Incentive Pay earned or received by Executive during the three
year period immediately preceding the Termination Date, or (y) the Executive’s
target Incentive Pay for the year in which the Termination Date occurs (assuming
the Executive achieves 100% of any stated goals); provided, however, that if
payment to Executive would constitute a “deferral of compensation” under
Section 409A of the Code, Executive (or Executive’s beneficiary) will receive
payment of the amounts described in this Section 4(a)(i) upon the earlier of
(i) six (6) months following Executive’s “separation from service” with Company
(as such phrase is defined in Section 409A of the Code) or (ii) within 90 days
after Executive’s death.
          (ii) For a period of eighteen (18) months following the Termination
Date (the “Continuation Period”), Company shall arrange to provide Executive, at
no cost to Executive, with medical and dental benefits substantially similar to
those that Executive was receiving or entitled to receive immediately prior to
the Termination Date (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 1(i)(ii)). The Continuation Period
shall be considered to be the period during which Executive shall be eligible
for continuation coverage under Section 4980B of the Code, and Company shall
reimburse Executive for the amount of the premiums for such continuation
coverage; provided, however that without otherwise limiting the purposes or
effect of Section 6, the benefits otherwise receivable by Executive pursuant to
this Section 4(a)(ii) will be reduced to the extent comparable welfare benefits
are actually received by Executive from another employer during the Continuation
Period following Executive’s Termination Date, and any such benefits actually
received by Executive shall be reported by Executive to Company. If any benefit
described in this Section 4(a)(ii) is subject to tax, Company will pay to
Executive an additional amount such that after payment by Executive or
Executive’s dependents or beneficiaries, as the case may be, of all taxes so
imposed, the recipient retains an amount equal to such taxes.
          (iii) Executive shall be entitled to outplacement services by a firm
selected by Executive, at the expense of Company in an amount not to exceed ten
percent (10%) of Base Pay; provided, however, that all such outplacement
services must be completed, and all payments by Company must be made, by
December 31 of the second calendar year following the calendar year in which the
Termination Date occurs.
          (b) Without limiting the rights of Executive at law or in equity, if
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, Company will pay interest on the amount or
value thereof at an annualized rate of interest equal to the “prime rate” as set
forth from time to time during the relevant period in The Wall Street Journal
“Money Rates” column. Such interest will be payable at the time the related
payment or benefit is paid to Executive. Any change in such prime rate will be
effective on and as of the date of such change.

-7-



--------------------------------------------------------------------------------



 



          (c) Unless otherwise expressly provided by the applicable plan,
program or agreement, after the occurrence of a Change in Control, Company will
pay in cash to Executive a lump sum amount equal to the sum of (i) any unpaid
Incentive Pay that would have been earned, accrued, allocated or awarded to
Executive for any performance period ending prior to the Change in Control
(regardless of whether (x) payment of such compensation is contingent on the
continuing performance of services by Executive or (y) the bonus, incentive,
profit-sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement pursuant to which such Incentive Pay would
otherwise be payable permits pro-ration), plus (ii) the value of any annual
bonus or long-term Incentive Pay (including, without limitation, incentive-based
annual cash bonuses and performance units, but not including any equity-based
compensation or compensation provided under a qualified plan) payable pursuant
to any performance period that is outstanding on the date of the Change in
Control. Such payment will be made at the earlier of (x) the date prescribed for
payment pursuant to the applicable plan, program or agreement, and (y) within
five business days after the Change in Control. In the case of clauses (i) and
(ii), any applicable vesting requirements will be disregarded. In the case of
clause (ii), the amount will be calculated at the greater of (1) the plan target
or payout rate and (2) the amount determined based on Company’s actual results
relative to the applicable performance criteria as if the performance period had
ended on the date of the Change in Control, which amount will be prorated on the
basis of the number of days of Executive’s participation during the applicable
performance period to which the incentive pay related divided by the aggregate
number of days in such performance period, taking into account service rendered
through the payment date.
     5. Certain Additional Payments by the Company.
     (a) Anything in this Agreement to the contrary notwithstanding, but subject
to Paragraph 7 of Annex A, in the event that this Agreement becomes operative
and it is determined (as hereafter provided) that any payment (other than the
Gross-Up payments provided for in this Section 5 and Annex A) or distribution by
Company or any of its affiliates to or for the benefit of Executive, whether
paid or payable or distributed or distributable pursuant to the terms of this
Agreement or otherwise pursuant to or by reason of any other agreement, policy,
plan, program or arrangement, including without limitation any stock option,
performance share, performance unit, stock appreciation right or similar right,
or the lapse or termination of any restriction on or the vesting or
exercisability of any of the foregoing (a “Payment”), would be subject to the
excise tax imposed by Section 4999 of the Code (or any successor provision
thereto) by reason of being considered “contingent on a change in ownership or
control” of Company, within the meaning of Section 280G of the Code (or any
successor provision thereto) or to any similar tax imposed by state or local
law, or any interest or penalties with respect to such tax (such tax or taxes,
together with any such interest and penalties, being hereafter collectively
referred to as the “Excise Tax”), then Executive will be entitled to receive an
additional payment or payments (collectively, a “Gross-Up Payment”); provided,
however, that no Gross-up Payment will be made with respect to the Excise Tax,
if any, attributable to (i) any incentive stock option, as defined by
Section 422 of the Code (“ISO”) granted prior to the execution of this
Agreement, or (ii) any stock appreciation or similar right, whether or not
limited, granted in tandem with any ISO described in clause (i). The Gross-Up
Payment will be in an amount such that, after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
     (b) The obligations set forth in Section 5(a) will be subject to the
procedural provisions described in Annex A.
     6. No Mitigation Obligation. Company hereby acknowledges that it will be
difficult and may be impossible for Executive to find reasonably comparable
employment following Termination Date. Accordingly, the payment of the severance
compensation by Company to Executive in accordance with

-8-



--------------------------------------------------------------------------------



 



the terms of this Agreement is hereby acknowledged by Company to be reasonable,
and Executive will not be required to mitigate the amount of any payment
provided for in this Agreement by seeking other employment or otherwise, nor
will any profits, income, earnings or other benefits from any source whatsoever
create any mitigation, offset, reduction or any other obligation on the part of
Executive hereunder or otherwise.
     7. Legal Fees and Expenses.
     (a) It is the intent of Company that Executive not be required to incur
legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights in connection with any dispute
arising under this Agreement because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
hereunder. Accordingly, if it should appear to Executive that Company has failed
to comply with any of its obligations under this Agreement or in the event that
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any proceeding designed to
deny, or to recover from, Executive the benefits provided or intended to be
provided to Executive hereunder, Company irrevocably authorizes Executive from
time to time to retain counsel of Executive’s choice, at the expense of Company
as hereafter provided, to advise and represent Executive in connection with any
such dispute or proceeding. Notwithstanding any existing or prior
attorney-client relationship between Company and such counsel, Company
irrevocably consents to Executive’s entering into an attorney-client
relationship with such counsel, and in that connection Company and Executive
agree that a confidential relationship will exist between Executive and such
counsel. Without respect to whether Executive prevails, in whole or in part, in
connection with any of the foregoing, Company will pay and be solely financially
responsible for any and all attorneys’ and related fees and expenses incurred by
Executive at any time from the Effective Date through Executive’s remaining
lifetime, (or, if longer, through the 20th anniversary of the Effective Date) in
connection with any of the foregoing. Such payments will be made within five
business days after delivery of Executive’s written requests for payment,
accompanied by such evidence of fees and expenses incurred as Company may
reasonably require; provided that Executive shall have submitted all required
documentation at least 14 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred.
          (b) In order to secure the benefits to be received by Executive
pursuant to this Agreement and similar arrangements with other executives,
Company shall establish one or more trust funds (the “Trust”). Company will
deposit in such Trust, within five (5) business days after the occurrence of an
event that in the reasonable opinion of the Board will likely result in a Change
in Control, an amount equal to approximately the maximum aggregate benefits that
could be payable to Executive under the terms of this Agreement; provided,
however, that (i) the Trust shall not be funded if the funding thereof would
result in taxable income to Executive by reason of Section 409A(b) of the Code;
and (ii) in no event shall any Trust assets at any time be located or
transferred outside of the United States, within the meaning of Section 409A(b)
of the Code. Any funds which may be placed into the Trust under this Agreement
shall continue for all purposes to be a part of the general funds of Company
subject to the claims of Company’s creditors in the event of Company’s
insolvency and no person shall by virtue of this Agreement have any interest in
such funds. To the extent that any person acquires a right to receive payments
from Company under this Agreement, such rights shall be no greater than the
right of any unsecured general creditor of Company. Executive shall be entitled
to receive distributions from the funds held in the Trust pursuant to the terms
and conditions of this Agreement and the agreement establishing the Trust
between Company and the trustee. If prior to the date of a Change in Control,
the Board has actual knowledge that all third parties have abandoned or
terminated their efforts to effect a Change in Control and a Change in Control
at that time is unlikely and the Board so advises Executive, the trust funds and
interest earned thereon, if any, shall be returned to Company by the trustee.
Notwithstanding the provisions of this Section 6(b), failure by Company to place
such funds in Trust in

-9-



--------------------------------------------------------------------------------



 



no way relieves Company from its financial obligations and responsibilities to
Executive under the terms of this Agreement.
          (c) All benefits to be paid pursuant to this Agreement, including any
amounts paid pursuant to Section 6(a) which were not paid through the Trust
established pursuant to Section 6(b), shall be paid from the general assets of
the Company.
     8. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of Company or Executive to have Executive
remain in the employment of Company or any Subsidiary prior to or following any
Change in Control.
     9. Withholding of Taxes. Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as Company is
required to withhold pursuant to any applicable law, regulation or ruling.
     10. Successors and Binding Agreement.
     (a) Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of Company, by agreement in form and
substance reasonably satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent Company would
be required to perform if no such succession had taken place. This Agreement
will be binding upon and inure to the benefit of Company and any successor to
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of Company whether
by purchase, merger, consolidation, reorganization or otherwise (and such
successor will thereafter be deemed the “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
Company.
     (b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
     (c) This Agreement is personal in nature and neither of the parties hereto
will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 10(a) and 10(b). Without limiting the generality or effect of the
foregoing, Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 10(c), Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
     11. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to Company (to the attention of the Secretary of Company) at its
principal executive office and to Executive at Executive’s principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address will be
effective only upon receipt.

-10-



--------------------------------------------------------------------------------



 



     12. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Ohio and federal law, without giving
effect to the principles of conflict of laws of such State, except as expressly
provided herein.
     13. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid or otherwise
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid or otherwise unenforceable will be reformed to
the extent (and only to the extent) necessary to make it enforceable or valid.
     14. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. The headings
used in this Agreement are intended for convenience or reference only and will
not in any manner amplify, limit, modify or otherwise be used in the
construction or interpretation of any provision of this Agreement. References to
Sections are to Sections of this Agreement. Any reference in this Agreement to a
provision of a statute, rule or regulation will also include any successor
provision thereto.
     15. Effect on Prior Agreements. This Agreement shall expressly supersede
and render null, void and invalid any prior severance pay agreement or
agreements of a similar nature previously entered into by and between Company
and Executive with respect to the subject matter of this Agreement, including
but not limited to any Amended and Restated Severance Pay Agreement, effective
as of April 23, 1997, Severance Agreement between the Company and Executive
dated as of February 21, 2007, or Severance Pay Agreement effective as of a
subsequent date but prior to the effective date of this Agreement, between
Company and Executive.
     16. Dispute Resolution. Any dispute between the parties under this
Agreement will be resolved (except as provided below) through informal
arbitration by an arbitrator selected under the rules of the American
Arbitration Association for arbitration of employment disputes (located in the
city in which Company’s principal executive offices in the United States are
based) and the arbitration will be conducted in that location under the rules of
said Association. Each party will be entitled to present evidence and argument
to the arbitrator. The arbitrator will have the right only to interpret and
apply the provisions of this Agreement and may not change any of its provisions,
except as expressly provided in Section 13. The arbitrator will permit
reasonable pre-hearing discovery of facts, to the extent necessary to establish
a claim or a defense to a claim, subject to supervision by the arbitrator. The
determination of the arbitrator will be conclusive and binding upon the parties
and judgment upon the same may be entered in any court having jurisdiction
thereof. The arbitrator will give written notice to the parties stating the
arbitrator’s determination, and will furnish to each party a signed copy of such
determination. The expenses of arbitration will be borne equally by Company and
Executive or as the arbitrator equitably determines consistent with the
application of state or federal law; provided, however, that Executive’s share
of such expenses will not exceed the maximum permitted by law. Any arbitration
or action pursuant to this Section 16 will be governed by and construed in
accordance with the substantive laws of the State of Ohio and, where applicable,
federal law, without giving effect to the principles of conflict of laws of such
State.

-11-



--------------------------------------------------------------------------------



 



     17. Survival. Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Sections 3(d), 4,
5, 7, 9, 10(b), 16, 18 and 20 will survive any termination or expiration of this
Agreement or the termination of Executive’s employment following a Change in
Control for any reason whatsoever.
     18. Beneficiaries. Executive will be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving Company written
notice thereof in accordance with Section 11. In the event of Executive’s death
or a judicial determination of Executive’s incompetence, reference in this
Agreement to “Executive” will be deemed, where appropriate, to Executive’s
beneficiary, estate or other legal representative.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.
     20. Section 409A of the Code.
          (a) The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code (“Section 409A”) or are exempt
therefrom and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If Executive notifies
Company (with specificity as to the reason therefor) that Executive believes
that any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Executive to incur any additional
tax or interest under Section 409A and Company concurs with such belief or
Company (without any obligation whatsoever to do so) independently makes such
determination, Company shall, after consulting with Executive, reform such
provision in a manner that is economically neutral to Company to attempt to
comply with Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and Executive is no longer providing services (at a
level that would preclude the occurrence of a “separation from service” within
the meaning of Section 409A) to Company or its affiliates as an employee or
consultant, and for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment” or like terms shall mean
“separation from service” within the meaning of Section 409A.
          (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as otherwise
permitted by Section 409A: (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iii) such payments shall be made on or before the last day of the calendar
year immediately following the calendar year in which the expense occurred, or
such earlier date as required hereunder.
          (d) With regard to any provision herein that provides for a gross-up
payment or other reimbursement for Executive’s taxes (or audit or litigation
expenses attributable to the tax gross-up or reimbursement), the applicable
taxes or related expenses shall be reimbursed no later than the earlier of
(i) the date specified for payment under the Arrangement, or (ii) the end of the
calendar year immediately

-12-



--------------------------------------------------------------------------------



 



following the calendar year in which the applicable taxes are remitted or, in
the case of reimbursement of expenses incurred due to a tax audit or litigation
to which there is no remittance of taxes, the end of the calendar year following
the calendar year in which the audit is completed or there is a final and
nonappealable settlement or other resolution of the litigation.
          (e) Notwithstanding anything contained in this Agreement to the
contrary, if Executive is a “specified employee,” as determined under Company’s
policy for identifying specified employees on the Termination Date, then to the
extent required in order to comply with Section 409A, all payments, benefits,
tax gross-ups or other reimbursements paid or provided under this Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A, that
are provided as a result of a “separation from service” within the meaning of
Section 409A and that would otherwise be paid or provided during the first six
months following such Termination Date shall be accumulated through and paid or
provided (together with interest at the applicable federal rate under
Section 7872(f)(2)(A) of the Code in effect on the Termination Date), within
30 days after the first business day that is more than six months after the date
of his separation from service (or, if Executive dies during such six-month
period, within 90 days after Executive’s death).
          (f) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
after the Termination Date”), the actual date of payment within the specified
period shall be within the sole discretion of Company. For purposes of
Section 409A, Executive’s right to receive any “installment” payments pursuant
to this Agreement shall be treated as a right to receive a series of separate
and distinct payments.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

            THE SHERWIN-WILLIAMS COMPANY
                      EXECUTIVE
                         

-13-



--------------------------------------------------------------------------------



 



         

Annex A
EXCISE TAX GROSS-UP PROCEDURAL PROVISIONS
     (1) Subject to the provisions of Paragraph 5, all determinations required
to be made under Section 5 and Annex A, including whether an Excise Tax is
payable by Executive and the amount of such Excise Tax and whether a Gross-Up
Payment is required to be paid by Company to Executive and the amount of such
Gross-Up Payment, if any, will be made by a nationally recognized accounting
firm or benefits consulting firm (the “National Firm”) selected by the Executive
in Executive’s sole discretion. Executive will direct the National Firm to
submit its determination and detailed supporting calculations to both Company
and Executive within 30 calendar days after the Termination Date, if applicable,
and any such other time or times as may be requested by Company or Executive. If
the National Firm determines that any Excise Tax is payable by Executive,
Company will pay the required Gross-Up Payment to Executive within 5 business
days after receipt of such determination and calculations with respect to any
Payment to Executive. If the National Firm determines that no Excise Tax is
payable by Executive with respect to any material benefit or amount (or portion
thereof), it will, at the same time as it makes such determination, furnish
Company and Executive with an opinion that Executive has substantial authority
not to report any Excise Tax on Executive’s federal, state or local income or
other tax return with respect to such benefit or amount. As a result of the
uncertainty in the application of Section 4999 of the Code and the possibility
of similar uncertainty regarding applicable state or local tax law at the time
of any determination by the National Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by Company should have been made
(an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event that Company exhausts or fails to pursue its remedies
pursuant to Paragraph 5 and Executive thereafter is required to make a payment
of any Excise Tax, Executive will direct the National Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both Company and Executive as promptly as
possible. Any such Underpayment will be promptly paid by Company to, or for the
benefit of, Executive within 5 business days after receipt of such determination
and calculations.
     (2) Company and Executive will each provide the National Firm access to and
copies of any books, records and documents in the possession of Company or
Executive, as the case may be, reasonably requested by the National Firm, and
otherwise cooperate with the National Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by Paragraph 1.
Any determination by the National Firm as to the amount of the Gross-Up Payment
will be binding upon Company and Executive.
     (3) The federal, state and local income or other tax returns filed by
Executive will be prepared and filed on a consistent basis with the
determination of the National Firm with respect to the Excise Tax payable by
Executive. Executive will report and make proper payment of the amount of any
Excise Tax, and at the request of Company, provide to Company true and correct
copies (with any amendments) of Executive’s federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by Company, evidencing such payment. If prior to
the filing of Executive’s federal income tax return, or corresponding state or
local tax return, if relevant, the National Firm determines that the amount of
the Gross-Up Payment should be reduced, Executive will within 5 business days
pay to Company the amount of such reduction.
     (4) The fees and expenses of the National Firm for its services in
connection with the determinations and calculations contemplated by Paragraph 1
at any time from the Effective Date through Executive’s remaining lifetime, (or,
if longer, through the 20th anniversary of the Effective Date) will be borne by
Company. If such fees and expenses are initially paid by Executive, Company will
reimburse Executive the full amount of such fees and expenses within 5 business
days after receipt from Executive

-14-



--------------------------------------------------------------------------------



 



of a statement therefor and reasonable evidence of Executive’s payment thereof;
provided that Executive shall have submitted all required documentation at least
14 days before the end of the calendar year next following the calendar year in
which such fees and expenses were incurred.
     (5) Executive will notify Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would require
the payment by Company of a Gross-Up Payment. Such notification will be given as
promptly as practicable but no later than 10 business days after Executive
actually receives notice of such claim and Executive will further apprise
Company of the nature of such claim and the date on which such claim is
requested to be paid (in each case, to the extent known by Executive). Executive
will not pay such claim prior to the expiration of the 30-calendar-day period
following the date on which Executive gives such notice to Company or, if
earlier, the date that any payment of amount with respect to such claim is due.
If Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive will:
     (A) provide Company with any written records or documents in Executive’s
possession relating to such claim reasonably requested by Company;
     (B) take such action in connection with contesting such claim as Company
reasonably requests in writing from time to time, including without limitation
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by Company;
     (C) cooperate with Company in good faith in order effectively to contest
such claim; and
     (D) permit Company to participate in any proceedings relating to such
claim;
provided, however, that Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income or other tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Paragraph 5, Company will control all proceedings taken in connection with the
contest of any claim contemplated by this Paragraph 5 and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided,
however, that Executive may participate therein at Executive’s own cost and
expense) and may, at its option, either direct Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Company determines; provided, however, that if Company
directs Executive to pay the tax claimed and sue for a refund, Company will, as
permitted by applicable law, advance the amount of such payment to Executive on
an interest-free basis and will indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of Executive with respect to
which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, Company’s control of any such contested claim
will be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and Executive will be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.
     (6) If, after the receipt by Executive of an amount advanced by Company
pursuant to Paragraph 5, Executive receives any refund with respect to such
claim, Executive will (subject to Company’s complying with the requirements of
Paragraph 5) promptly pay to Company the amount of

-15-



--------------------------------------------------------------------------------



 



such refund (together with any interest paid or credited thereon after any taxes
applicable thereto). If, after the receipt by Executive of an amount advanced by
Company pursuant to Paragraph 5, a determination is made that Executive is not
entitled to any refund with respect to such claim and Company does not notify
Executive in writing of its intent to contest such denial or refund prior to the
expiration of 30 calendar days after such determination, then such advance will
be forgiven and will not be required to be repaid and the amount of any such
advance will offset, to the extent thereof, the amount of Gross-Up Payment
required to be paid by Company to Executive pursuant to Section 5 and this Annex
C.
     (7) Notwithstanding any provision of this Agreement to the contrary, but
giving effect to any redetermination of the amount of Gross-Up payments
otherwise required by this Annex A, if (A) but for this sentence, Company would
be obligated to make a Gross-Up Payment to Executive and (B) the aggregate
“present value” of the “parachute payments” to be paid or provided to Executive
under this Agreement or otherwise does not exceed 1.15 multiplied by three times
Executive’s “base amount,” then the payments and benefits to be paid or provided
under this Agreement will be reduced (or repaid to Company, if previously paid
or provided) to the minimum extent necessary so that no portion of any payment
or benefit to Executive, as so reduced or repaid, constitutes an “excess
parachute payment.” For purposes of this Paragraph 7, the terms “excess
parachute payment,” “present value,” “parachute payment,” and “base amount” will
have the meanings assigned to them by Section 280G of the Code. The
determination of whether any reduction in or repayment of such payments or
benefits to be provided under this Agreement is required pursuant to this
Paragraph 7 will be made at the expense of Company, if requested by Executive or
Company, by the National Firm. Appropriate adjustments will be made to amounts
previously paid to Executive, or to amounts not paid pursuant to this
Paragraph 7, as the case may be, to reflect properly a subsequent determination
that Executive owes more or less Excise Tax than the amount previously
determined to be due. In the event that any payment or benefit intended to be
provided under this Agreement or otherwise is required to be reduced or repaid
pursuant to this Paragraph 7, the reduction shall be made by reducing the
amounts to be paid or provided under the following sections of this Agreement in
the following order: (i) Section 4(a)(i), (ii) Section 4(c), (iii)
Section 4(a)(iii), and (iv) Section 4(a)(ii).

-16-



--------------------------------------------------------------------------------



 



THE SHERWIN-WILLIAMS COMPANY
FORM B — AMENDED AND RESTATED
SEVERANCE AGREEMENT
(2.5 Times Base Pay Amount)
     THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of _______, ____, is
made and entered into by and between THE SHERWIN-WILLIAMS COMPANY, an Ohio
corporation (“Company”) and ________________________ (“Executive”).
RECITALS:

  A.   Executive is a senior executive of Company or one or more of its
Subsidiaries (as defined below) and has made and is expected to continue to make
major contributions to the short- and long-term profitability, growth and
financial strength of Company.

  B.   Company recognizes that the possibility of a Change in Control (as
defined below) exists and that such possibility, and the uncertainty it may
create among management, may result in the distraction or departure of
management personnel, to the detriment of Company and its stockholders.

  C.   Company desires to assure itself of both present and future continuity of
management and desires to establish certain minimum severance benefits for
certain of its senior executives, including Executive, applicable in the event
of a Change in Control.

  D.   Company wishes to ensure that its senior executives are not unduly
distracted by the circumstances attendant to the possibility of a Change in
Control and to encourage the continued attention and dedication of such
executives, including Executive, to their assigned duties with Company.

  E.   Company desires to provide additional inducement for Executive to
continue to remain in the employ of Company.

  F.   Company and Executive are parties to a Severance Agreement dated as of
February 21, 2007 (the “Effective Date”), which agreement is hereby amended,
restated and replaced in its entirety with this Agreement in order to comply
with the final regulations issued under Section 409A of the Code.

    NOW, THEREFORE, Company and Executive agree as follows:

     1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
          (a) “Base Pay” means Executive’s annual base salary rate as in effect
from time to time.
          (b) “Board” means the Board of Directors of Company.
          (c) “Cause” means that, prior to any termination pursuant to
Section 3(a)(iii), Executive shall have:

-17-



--------------------------------------------------------------------------------



 



          (i) been convicted of a criminal violation involving, in each case,
fraud, embezzlement or theft in connection with Executive’s duties or in the
course of Executive’s employment with Company or any Subsidiary;
          (ii) committed intentional wrongful damage to property of Company or
any Subsidiary; or
          (iii) committed intentional wrongful disclosure of secret processes or
confidential information of Company or any Subsidiary;
and any such act shall have been demonstrably and materially harmful to Company.
For purposes of this Agreement, no act or failure to act on the part of
Executive will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of Company.
Notwithstanding the foregoing, Executive will not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the Board then in office (excluding
Executive if Executive is then a member of the Board) at a meeting of the Board
called and held for such purpose, after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel (if Executive
chooses to have counsel present at such meeting), to be heard before the Board,
finding that, in the good faith opinion of the Board, Executive had committed an
act constituting “Cause” as herein defined and specifying the particulars
thereof in reasonable detail. Nothing herein will limit the right of Executive
or Executive’s beneficiaries to contest the validity or propriety of any such
determination.
          (d) “Change in Control” means the occurrence during the Term of any of
the following events:
          (i) any individual, entity or group (within the meaning of Section
13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of the combined voting power of the
then-outstanding Voting Stock of Company; provided, however, that:
     (1) for purposes of this Section 1(d)(i), the following acquisitions will
not constitute a Change in Control: (A) any acquisition of Voting Stock directly
from Company that is approved by a majority of the Incumbent Directors, (B) any
acquisition of Voting Stock by Company or any Subsidiary, (C) any acquisition of
Voting Stock by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Company or
any Subsidiary, and (D) any acquisition of Voting Stock by any Person pursuant
to a Business Transaction that complies with clauses (A), (B) and (C) of
Section 1(d)(iii) below;
     (2) if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock as a result of a
transaction described in clause (A) of Section 1(d)(i)(1) above and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
representing 1% or more of the then-outstanding Voting Stock, other than in an
acquisition directly from Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by Company in which all holders of Voting Stock
are

-18-



--------------------------------------------------------------------------------



 



treated equally, such subsequent acquisition shall be treated as a Change in
Control;
     (3) a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 30% or more of the Voting Stock as a result
of a reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock representing 1% or
more of the then-outstanding Voting Stock, other than as a result of a stock
dividend, stock split or similar transaction effected by Company in which all
holders of Voting Stock are treated equally; and
     (4) if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
Voting Stock inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Board a sufficient
number of shares so that such Person beneficially owns less than 30% of the
Voting Stock, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or
          (ii) a majority of the Board ceases to be comprised of Incumbent
Directors; or
          (iii) the consummation of a reorganization, merger or consolidation,
or sale or other disposition of all or substantially all of the assets of
Company or the acquisition of the stock or assets of another corporation, or
other transaction (each, a “Business Transaction”), unless, in each case,
immediately following such Business Transaction (A) the Voting Stock outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity or any parent thereof), more than 50% of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns Company or all or substantially all of Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
Company, such entity resulting from such Business Transaction, or any employee
benefit plan (or related trust) sponsored or maintained by Company, any
Subsidiary or such entity resulting from such Business Transaction) beneficially
owns, directly or indirectly, 30% or more of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Transaction, and (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or
          (iv) approval by the shareholders of Company of a complete liquidation
or dissolution of Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).
          (v) For purposes of this Section 1(d), the term “Incumbent Directors”
shall mean, during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new director (other than
a director initially elected or nominated as a director as a result of an actual
or threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director) whose
election by the Board or nomination for election by the Company’s shareholders
was

-19-



--------------------------------------------------------------------------------



 



approved by a vote of at least two-thirds (2/3) of the directors then still in
office who either were directors at the beginning of the period or whose
election or nomination for election was previously so approved.
          (e) “Code” means the Internal Revenue Code of 1986, as amended.
          (f) “Common Shares” means shares of common stock, no par value, of
Company.
          (g) “Employee Benefits” means the perquisites, benefits and service
credit for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by Company or a Subsidiary), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.
          (h) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
     (i) “Good Reason” means the occurrence of one or more of the following
events:
     (ii) Failure to elect or reelect or otherwise to maintain Executive in the
office or the position, or a substantially equivalent or better office or
position, of or with Company and/or a Subsidiary (or any successor thereto by
operation of law or otherwise), as the case may be, which Executive held
immediately prior to a Change in Control, or the removal of Executive as a
Director of Company and/or a Subsidiary (or any successor thereto) if Executive
shall have been a Director of Company and/or a Subsidiary immediately prior to
the Change in Control;
     (iii) Failure of Company to remedy any of the following within 10 calendar
days after receipt by Company of written notice thereof from Executive: (A) a
significant adverse change in the nature or scope of the authorities, powers,
functions, responsibilities or duties attached to the position with Company and
any Subsidiary which Executive held immediately prior to the Change in Control,
(B) a reduction in Executive’s Base Pay received from Company and any
Subsidiary, (C) a reduction in Executive’s Incentive Pay opportunity as compared
with the Incentive Pay opportunity most recently paid prior to the Change in
Control, or (D) the termination or denial of Executive’s rights to Employee
Benefits or a reduction in the scope or value thereof;
     (iv) The liquidation, dissolution, merger, consolidation or reorganization
of Company or the transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of Company
under this Agreement pursuant to Section 10(a);
     (v) Company requires Executive to have Executive’s principal location of
work changed to any location that is in excess of 30 miles from the location
thereof

-20-



--------------------------------------------------------------------------------



 



immediately prior to the Change in Control, or requires Executive to travel away
from Executive’s office in the course of discharging Executive’s
responsibilities or duties hereunder at least 20% more (in terms of aggregate
days in any calendar year or in any calendar quarter when annualized for
purposes of comparison to any prior year) than was required of Executive in any
of the three full years immediately prior to the Change in Control without, in
either case, Executive’s prior written consent; or
     (vi) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by Company or any successor thereto.
          (i) “Incentive Pay” means an annual bonus, incentive or other payment
of compensation, in addition to Base Pay, made or to be made in regard to
services rendered in any year pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of Company or a Subsidiary, or any successor
thereto. “Incentive Pay” does not include any stock option, stock appreciation,
stock purchase, restricted stock, private equity, long-term incentive or similar
plan, program, arrangement or grant, whether or not provided under a plan,
program or arrangement described in the preceding sentence.
          (j) “Severance Period” means the period of time commencing on the date
of the first occurrence of a Change in Control and continuing until the earlier
of (i) the second anniversary of the occurrence of the Change in Control, or
(ii) Executive’s death;
          (k) “Subsidiary” means an entity in which Company directly or
indirectly beneficially owns 50% or more of the outstanding voting stock of such
entity.
          (l) “Term” means the period commencing as of the Effective Date and
expiring on the close of business on December 31, 2008; provided, however, that
(i) commencing on January 1, 2008 and each January 1 thereafter, the term of
this Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, Company or Executive
shall have given notice that Company or Executive, as the case may be, does not
wish to have the Term extended; (ii) if a Change in Control occurs during the
Term, the Term will expire on the last day of the Severance Period; and
(iii) subject to Section 3(c), if, prior to a Change in Control, the Executive
ceases for any reason to be a corporate officer or operating president of
Company and any Subsidiary, thereupon without further action the Term shall be
deemed to have expired and this Agreement will immediately terminate and be of
no further effect; provided however, that this Section 1(m)(iii) shall not apply
to terminate the Agreement with respect to any Executive who had a Severance Pay
Agreement or Amended and Restated Severance Pay Agreement between Company and
Executive in effect on February 20, 2007 and who entered into this Agreement
effective February 21, 2007. For purposes of this Section 1(m), the Executive
shall not be deemed to have ceased to be an employee of Company and any
Subsidiary by reason of the transfer of the Executive’s employment between
Company and any Subsidiary, or among any Subsidiaries.
          (m) “Termination Date” means the date on which Executive’s employment
is terminated (the effective date of which will be the date of termination, or
such other date that may be specified by Executive if the termination is
pursuant to Section 3(b)).
          (n) “Voting Stock” means at any time, the then-outstanding securities
entitled to vote generally in the election of directors of Company.
     2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 3(c), this Agreement will not be
operative unless and until a Change in Control occurs. Upon the

-21-



--------------------------------------------------------------------------------



 



occurrence of a Change in Control at any time during the Term, without further
action, this Agreement will become immediately operative.
     3. Termination Following a Change in Control.
     (a) In the event of the occurrence of a Change in Control, Executive’s
employment may be terminated by Company or a Subsidiary during the Severance
Period (or pursuant to Section 3(c)) and Executive will be entitled to the
benefits provided by Section 4 unless such termination is the result of the
occurrence of one or more of the following events:
          (i) Executive’s death;
          (ii) If Executive becomes permanently disabled within the meaning of,
and begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or
          (iii) Cause.
If, during the Severance Period, Executive’s employment is terminated by Company
or any Subsidiary other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii),
Executive will be entitled to the benefits provided by Section 4.
          (b) In the event of the occurrence of a Change in Control, Executive
may terminate employment with Company and any Subsidiary during the Severance
Period for Good Reason with the right to severance compensation as provided in
Section 4 regardless of whether any other reason, other than Cause, for such
termination exists or has occurred, including without limitation other
employment.
          (c) Anything in this Agreement to the contrary notwithstanding, if a
Change in Control occurs and not more than 90 days prior to the date on which
the Change in Control occurs, Executive’s employment with Company is terminated
by Company, such termination of employment will be deemed to be a termination of
employment immediately after a Change in Control for purposes of determining
whether Executive is entitled to benefits under this Agreement if Executive has
reasonably demonstrated that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control, or (ii) otherwise arose in connection with or in anticipation
of a Change in Control.
          (d) A termination of employment pursuant to Section 3(a), 3(b) or 3(c)
will not affect any rights that Executive may have pursuant to any agreement,
policy, plan, program or arrangement of Company or Subsidiary providing Employee
Benefits, which rights will be governed by the terms thereof. Notwithstanding
the foregoing, any severance benefits received by Executive pursuant to
Section 4 of this Agreement shall be in lieu of any severance benefits to which
Executive would otherwise be entitled under any severance plan, program, policy
or practice or contract or agreement of Company or its affiliates (other than a
retirement plan or other deferred compensation arrangement, equity award,
welfare benefit plan or any similar plan or agreement which may contain
provisions that become operative on, or that may incidentally refer to
accelerated vesting or accelerated payment upon, a termination of Executive’s
employment).
     4. Severance Compensation.
          (a) If, following the occurrence of a Change in Control, Company or
Subsidiary terminates Executive’s employment during the Severance Period other
than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), or if Executive
terminates Executive’s employment pursuant to Section 3(b),

-22-



--------------------------------------------------------------------------------



 



Company will be obligated to make the following payments and provide the
following benefits to Executive.
          (i) Within ten business days after the occurrence of an event
described in Section 4(a) above (or in the case of an event described in
Section 3(c), within 10 business days after the Change in Control), Company
shall pay, in a lump sum, an amount equal to two and one-half (2-1/2) times the
sum of (A) Base Pay (at the highest rate in effect for any period within three
years prior to the Termination Date), plus (B) an amount equal to the greater
of: (x) the average of the Incentive Pay earned or received by Executive during
the three year period immediately preceding the Termination Date, or (y) the
Executive’s target Incentive Pay for the year in which the Termination Date
occurs (assuming the Executive achieves 100% of any stated goals); provided,
however, that if payment to Executive would constitute a “deferral of
compensation” under Section 409A of the Code, Executive (or Executive’s
beneficiary) will receive payment of the amounts described in this
Section 4(a)(i) upon the earlier of (i) six (6) months following Executive’s
“separation from service” with Company (as such phrase is defined in
Section 409A of the Code) or (ii) within 90 days after Executive’s death.
          (ii) For a period of eighteen (18) months following the Termination
Date (the “Continuation Period”), Company shall arrange to provide Executive, at
no cost to Executive, with medical and dental benefits substantially similar to
those that Executive was receiving or entitled to receive immediately prior to
the Termination Date (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 1(i)(ii)). The Continuation Period
shall be considered to be the period during which Executive shall be eligible
for continuation coverage under Section 4980B of the Code, and Company shall
reimburse Executive for the amount of the premiums for such continuation
coverage; provided, however that without otherwise limiting the purposes or
effect of Section 6, the benefits otherwise receivable by Executive pursuant to
this Section 4(a)(ii) will be reduced to the extent comparable welfare benefits
are actually received by Executive from another employer during the Continuation
Period following Executive’s Termination Date, and any such benefits actually
received by Executive shall be reported by Executive to Company. If any benefit
described in this Section 4(a)(ii) is subject to tax, Company will pay to
Executive an additional amount such that after payment by Executive or
Executive’s dependents or beneficiaries, as the case may be, of all taxes so
imposed, the recipient retains an amount equal to such taxes.
          (iii) Executive shall be entitled to outplacement services by a firm
selected by Executive, at the expense of Company in an amount not to exceed ten
percent (10%) of Base Pay; provided, however, that all such outplacement
services must be completed, and all payments by Company must be made, by
December 31 of the second calendar year following the calendar year in which the
Termination Date occurs.
          (b) Without limiting the rights of Executive at law or in equity, if
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, Company will pay interest on the amount or
value thereof at an annualized rate of interest equal to the “prime rate” as set
forth from time to time during the relevant period in The Wall Street Journal
“Money Rates” column. Such interest will be payable at the time the related
payment or benefit is paid to Executive. Any change in such prime rate will be
effective on and as of the date of such change.
          (c) Unless otherwise expressly provided by the applicable plan,
program or agreement, after the occurrence of a Change in Control, Company will
pay in cash to Executive a lump sum amount equal to the sum of (i) any unpaid
Incentive Pay that would have been earned, accrued, allocated or awarded to
Executive for any performance period ending prior to the Change in Control
(regardless of whether (x) payment of such compensation is contingent on the
continuing performance of

-23-



--------------------------------------------------------------------------------



 



services by Executive or (y) the bonus, incentive, profit-sharing, performance,
discretionary pay or similar agreement, policy, plan, program or arrangement
pursuant to which such Incentive Pay would otherwise be payable permits
pro-ration), plus (ii) the value of any annual bonus or long-term Incentive Pay
(including, without limitation, incentive-based annual cash bonuses and
performance units, but not including any equity-based compensation or
compensation provided under a qualified plan) payable pursuant to any
performance period that is outstanding on the date of the Change in Control.
Such payment will be made at the earlier of (x) the date prescribed for payment
pursuant to the applicable plan, program or agreement, and (y) within five
business days after the Change in Control. In the case of clauses (i) and (ii),
any applicable vesting requirements will be disregarded. In the case of clause
(ii), the amount will be calculated at the greater of (1) the plan target or
payout rate and (2) the amount determined based on Company’s actual results
relative to the applicable performance criteria as if the performance period had
ended on the date of the Change in Control, which amount will be prorated on the
basis of the number of days of Executive’s participation during the applicable
performance period to which the incentive pay related divided by the aggregate
number of days in such performance period, taking into account service rendered
through the payment date.
     5. Certain Additional Payments by the Company.
          (a) Anything in this Agreement to the contrary notwithstanding, but
subject to Paragraph 7 of Annex A, in the event that this Agreement becomes
operative and it is determined (as hereafter provided) that any payment (other
than the Gross-Up payments provided for in this Section 5 and Annex A) or
distribution by Company or any of its affiliates to or for the benefit of
Executive, whether paid or payable or distributed or distributable pursuant to
the terms of this Agreement or otherwise pursuant to or by reason of any other
agreement, policy, plan, program or arrangement, including without limitation
any stock option, performance share, performance unit, stock appreciation right
or similar right, or the lapse or termination of any restriction on or the
vesting or exercisability of any of the foregoing (a “Payment”), would be
subject to the excise tax imposed by Section 4999 of the Code (or any successor
provision thereto) by reason of being considered “contingent on a change in
ownership or control” of Company, within the meaning of Section 280G of the Code
(or any successor provision thereto) or to any similar tax imposed by state or
local law, or any interest or penalties with respect to such tax (such tax or
taxes, together with any such interest and penalties, being hereafter
collectively referred to as the “Excise Tax”), then Executive will be entitled
to receive an additional payment or payments (collectively, a “Gross-Up
Payment”); provided, however, that no Gross-up Payment will be made with respect
to the Excise Tax, if any, attributable to (i) any incentive stock option, as
defined by Section 422 of the Code (“ISO”) granted prior to the execution of
this Agreement, or (ii) any stock appreciation or similar right, whether or not
limited, granted in tandem with any ISO described in clause (i). The Gross-Up
Payment will be in an amount such that, after payment by Executive of all taxes
(including any interest or penalties imposed with respect to such taxes),
including any Excise Tax imposed upon the Gross-Up Payment, Executive retains an
amount of the Gross-Up Payment equal to the Excise Tax imposed upon the Payment.
          (b) The obligations set forth in Section 5(a) will be subject to the
procedural provisions described in Annex A.

-24-



--------------------------------------------------------------------------------



 



     6. No Mitigation Obligation. Company hereby acknowledges that it will be
difficult and may be impossible for Executive to find reasonably comparable
employment following Termination Date. Accordingly, the payment of the severance
compensation by Company to Executive in accordance with the terms of this
Agreement is hereby acknowledged by Company to be reasonable, and Executive will
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor will any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of Executive
hereunder or otherwise.
     7. Legal Fees and Expenses.
          (a) It is the intent of Company that Executive not be required to
incur legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights in connection with any dispute
arising under this Agreement because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
hereunder. Accordingly, if it should appear to Executive that Company has failed
to comply with any of its obligations under this Agreement or in the event that
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any proceeding designed to
deny, or to recover from, Executive the benefits provided or intended to be
provided to Executive hereunder, Company irrevocably authorizes Executive from
time to time to retain counsel of Executive’s choice, at the expense of Company
as hereafter provided, to advise and represent Executive in connection with any
such dispute or proceeding. Notwithstanding any existing or prior
attorney-client relationship between Company and such counsel, Company
irrevocably consents to Executive’s entering into an attorney-client
relationship with such counsel, and in that connection Company and Executive
agree that a confidential relationship will exist between Executive and such
counsel. Without respect to whether Executive prevails, in whole or in part, in
connection with any of the foregoing, Company will pay and be solely financially
responsible for any and all attorneys’ and related fees and expenses incurred by
Executive at any time from the Effective Date through Executive’s remaining
lifetime, (or, if longer, through the 20th anniversary of the Effective Date) in
connection with any of the foregoing. Such payments will be made within five
business days after delivery of Executive’s written requests for payment,
accompanied by such evidence of fees and expenses incurred as Company may
reasonably require; provided that Executive shall have submitted all required
documentation at least 14 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred.
          (b) In order to secure the benefits to be received by Executive
pursuant to this Agreement and similar arrangements with other executives,
Company shall establish one or more trust funds (the “Trust”). Company will
deposit in such Trust, within five (5) business days after the occurrence of an
event that in the reasonable opinion of the Board will likely result in a Change
in Control, an amount equal to approximately the maximum aggregate benefits that
could be payable to Executive under the terms of this Agreement; provided,
however, that (i) the Trust shall not be funded if the funding thereof would
result in taxable income to Executive by reason of Section 409A(b) of the Code;
and (ii) in no event shall any Trust assets at any time be located or
transferred outside of the United States, within the meaning of Section 409A(b)
of the Code. Any funds which may be placed into the Trust under this Agreement
shall continue for all purposes to be a part of the general funds of Company
subject to the claims of Company’s creditors in the event of Company’s
insolvency and no person shall by virtue of this Agreement have any interest in
such funds. To the extent that any person acquires a right to receive payments
from Company under this Agreement, such rights shall be no greater than the
right of any unsecured general creditor of Company. Executive shall be entitled
to receive distributions from the funds held in the Trust pursuant to the terms
and conditions of this Agreement and the agreement establishing the Trust
between Company and the trustee. If prior to the date of a Change in Control,
the Board has actual knowledge that all third parties have abandoned or
terminated their efforts to effect a Change in Control and a Change in Control
at that time is unlikely and the Board so advises Executive,

-25-



--------------------------------------------------------------------------------



 



the trust funds and interest earned thereon, if any, shall be returned to
Company by the trustee. Notwithstanding the provisions of this Section 6(b),
failure by Company to place such funds in Trust in no way relieves Company from
its financial obligations and responsibilities to Executive under the terms of
this Agreement.
          (c) All benefits to be paid pursuant to this Agreement, including any
amounts paid pursuant to Section 6(a) which were not paid through the Trust
established pursuant to Section 6(b), shall be paid from the general assets of
the Company.
     8. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of Company or Executive to have Executive
remain in the employment of Company or any Subsidiary prior to or following any
Change in Control.
     9. Withholding of Taxes. Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as Company is
required to withhold pursuant to any applicable law, regulation or ruling.
     10. Successors and Binding Agreement.
          (a) Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of Company, by agreement in form and
substance reasonably satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent Company would
be required to perform if no such succession had taken place. This Agreement
will be binding upon and inure to the benefit of Company and any successor to
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of Company whether
by purchase, merger, consolidation, reorganization or otherwise (and such
successor will thereafter be deemed the “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 10(a) and 10(b). Without limiting the generality or effect of the
foregoing, Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 10(c), Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
     11. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to Company (to the attention of the Secretary of Company) at its
principal executive office and to Executive at Executive’s principal residence,
or to such other address as any party may have furnished to the other in writing
and in accordance herewith, except that notices of changes of address will be
effective only upon receipt.

-26-



--------------------------------------------------------------------------------



 



     12. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Ohio and federal law, without giving
effect to the principles of conflict of laws of such State, except as expressly
provided herein.
     13. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid or otherwise
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid or otherwise unenforceable will be reformed to
the extent (and only to the extent) necessary to make it enforceable or valid.
     14. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. The headings
used in this Agreement are intended for convenience or reference only and will
not in any manner amplify, limit, modify or otherwise be used in the
construction or interpretation of any provision of this Agreement. References to
Sections are to Sections of this Agreement. Any reference in this Agreement to a
provision of a statute, rule or regulation will also include any successor
provision thereto.
     15. Effect on Prior Agreements. This Agreement shall expressly supersede
and render null, void and invalid any prior severance pay agreement or
agreements of a similar nature previously entered into by and between Company
and Executive with respect to the subject matter of this Agreement, including
but not limited to any Amended and Restated Severance Pay Agreement, effective
as of April 23, 1997, Severance Agreement between the Company and Executive
dated as of February 21, 2007, or Severance Pay Agreement effective as of a
subsequent date but prior to the effective date of this Agreement, between
Company and Executive.
     16. Dispute Resolution. Any dispute between the parties under this
Agreement will be resolved (except as provided below) through informal
arbitration by an arbitrator selected under the rules of the American
Arbitration Association for arbitration of employment disputes (located in the
city in which Company’s principal executive offices in the United States are
based) and the arbitration will be conducted in that location under the rules of
said Association. Each party will be entitled to present evidence and argument
to the arbitrator. The arbitrator will have the right only to interpret and
apply the provisions of this Agreement and may not change any of its provisions,
except as expressly provided in Section 13. The arbitrator will permit
reasonable pre-hearing discovery of facts, to the extent necessary to establish
a claim or a defense to a claim, subject to supervision by the arbitrator. The
determination of the arbitrator will be conclusive and binding upon the parties
and judgment upon the same may be entered in any court having jurisdiction
thereof. The arbitrator will give written notice to the parties stating the
arbitrator’s determination, and will furnish to each party a signed copy of such
determination. The expenses of arbitration will be borne equally by Company and
Executive or as the arbitrator equitably determines consistent with the
application of state or federal law; provided, however, that Executive’s share
of such expenses will not exceed the maximum permitted by law. Any arbitration
or action pursuant to this Section 16 will be governed by and construed in
accordance with the substantive laws of the State of Ohio and, where applicable,
federal law, without giving effect to the principles of conflict of laws of such
State.
     17. Survival. Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Sections 3(d), 4,
5, 7, 9, 10(b), 16, 18 and 20 will survive any

-27-



--------------------------------------------------------------------------------



 



termination or expiration of this Agreement or the termination of Executive’s
employment following a Change in Control for any reason whatsoever.
     18. Beneficiaries. Executive will be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving Company written
notice thereof in accordance with Section 11. In the event of Executive’s death
or a judicial determination of Executive’s incompetence, reference in this
Agreement to “Executive” will be deemed, where appropriate, to Executive’s
beneficiary, estate or other legal representative.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.
     20. Section 409A of the Code.
          (a) The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code (“Section 409A”) or are exempt
therefrom and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If Executive notifies
Company (with specificity as to the reason therefore) that Executive believes
that any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Executive to incur any additional
tax or interest under Section 409A and Company concurs with such belief or
Company (without any obligation whatsoever to do so) independently makes such
determination, Company shall, after consulting with Executive, reform such
provision in a manner that is economically neutral to Company to attempt to
comply with Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and Executive is no longer providing services (at a
level that would preclude the occurrence of a “separation from service” within
the meaning of Section 409A) to Company or its affiliates as an employee or
consultant, and for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment” or like terms shall mean
“separation from service” within the meaning of Section 409A.
          (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as otherwise
permitted by Section 409A: (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iii) such payments shall be made on or before the last day of the calendar
year immediately following the calendar year in which the expense occurred, or
such earlier date as required hereunder.
          (d) With regard to any provision herein that provides for a gross-up
payment or other reimbursement for Executive’s taxes (or audit or litigation
expenses attributable to the tax gross-up or reimbursement), the applicable
taxes or related expenses shall be reimbursed no later than the earlier of
(i) the date specified for payment under the Arrangement, or (ii) the end of the
calendar year immediately following the calendar year in which the applicable
taxes are remitted or, in the case of reimbursement of expenses incurred due to
a tax audit or litigation to which there is no remittance of taxes, the end of
the

-28-



--------------------------------------------------------------------------------



 



calendar year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation.
          (e) Notwithstanding anything contained in this Agreement to the
contrary, if Executive is a “specified employee,” as determined under Company’s
policy for identifying specified employees on the Termination Date, then to the
extent required in order to comply with Section 409A, all payments, benefits,
tax gross-ups or other reimbursements paid or provided under this Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A, that
are provided as a result of a “separation from service” within the meaning of
Section 409A and that would otherwise be paid or provided during the first six
months following such Termination Date shall be accumulated through and paid or
provided (together with interest at the applicable federal rate under
Section 7872(f)(2)(A) of the Code in effect on the Termination Date), within
30 days after the first business day that is more than six months after the date
of his separation from service (or, if Executive dies during such six-month
period, within 90 days after Executive’s death).
          (f) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
after the Termination Date”), the actual date of payment within the specified
period shall be within the sole discretion of Company. For purposes of
Section 409A, Executive’s right to receive any “installment” payments pursuant
to this Agreement shall be treated as a right to receive a series of separate
and distinct payments.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

            THE SHERWIN-WILLIAMS COMPANY
                      EXECUTIVE
                           

-29-



--------------------------------------------------------------------------------



 



Annex A
EXCISE TAX GROSS-UP PROCEDURAL PROVISIONS
     (1) Subject to the provisions of Paragraph 5, all determinations required
to be made under Section 5 and Annex A, including whether an Excise Tax is
payable by Executive and the amount of such Excise Tax and whether a Gross-Up
Payment is required to be paid by Company to Executive and the amount of such
Gross-Up Payment, if any, will be made by a nationally recognized accounting
firm or benefits consulting firm (the “National Firm”) selected by the Executive
in Executive’s sole discretion. Executive will direct the National Firm to
submit its determination and detailed supporting calculations to both Company
and Executive within 30 calendar days after the Termination Date, if applicable,
and any such other time or times as may be requested by Company or Executive. If
the National Firm determines that any Excise Tax is payable by Executive,
Company will pay the required Gross-Up Payment to Executive within 5 business
days after receipt of such determination and calculations with respect to any
Payment to Executive. If the National Firm determines that no Excise Tax is
payable by Executive with respect to any material benefit or amount (or portion
thereof), it will, at the same time as it makes such determination, furnish
Company and Executive with an opinion that Executive has substantial authority
not to report any Excise Tax on Executive’s federal, state or local income or
other tax return with respect to such benefit or amount. As a result of the
uncertainty in the application of Section 4999 of the Code and the possibility
of similar uncertainty regarding applicable state or local tax law at the time
of any determination by the National Firm hereunder, it is possible that
Gross-Up Payments that will not have been made by Company should have been made
(an “Underpayment”), consistent with the calculations required to be made
hereunder. In the event that Company exhausts or fails to pursue its remedies
pursuant to Paragraph 5 and Executive thereafter is required to make a payment
of any Excise Tax, Executive will direct the National Firm to determine the
amount of the Underpayment that has occurred and to submit its determination and
detailed supporting calculations to both Company and Executive as promptly as
possible. Any such Underpayment will be promptly paid by Company to, or for the
benefit of, Executive within 5 business days after receipt of such determination
and calculations.
     (2) Company and Executive will each provide the National Firm access to and
copies of any books, records and documents in the possession of Company or
Executive, as the case may be, reasonably requested by the National Firm, and
otherwise cooperate with the National Firm in connection with the preparation
and issuance of the determinations and calculations contemplated by Paragraph 1.
Any determination by the National Firm as to the amount of the Gross-Up Payment
will be binding upon Company and Executive.
     (3) The federal, state and local income or other tax returns filed by
Executive will be prepared and filed on a consistent basis with the
determination of the National Firm with respect to the Excise Tax payable by
Executive. Executive will report and make proper payment of the amount of any
Excise Tax, and at the request of Company, provide to Company true and correct
copies (with any amendments) of Executive’s federal income tax return as filed
with the Internal Revenue Service and corresponding state and local tax returns,
if relevant, as filed with the applicable taxing authority, and such other
documents reasonably requested by Company, evidencing such payment. If prior to
the filing of Executive’s federal income tax return, or corresponding state or
local tax return, if relevant, the National Firm determines that the amount of
the Gross-Up Payment should be reduced, Executive will within 5 business days
pay to Company the amount of such reduction.
     (4) The fees and expenses of the National Firm for its services in
connection with the determinations and calculations contemplated by Paragraph 1
at any time from the Effective Date through Executive’s remaining lifetime, (or,
if longer, through the 20th anniversary of the Effective Date)

-30-



--------------------------------------------------------------------------------



 



will be borne by Company. If such fees and expenses are initially paid by
Executive, Company will reimburse Executive the full amount of such fees and
expenses within 5 business days after receipt from Executive of a statement
therefore and reasonable evidence of Executive’s payment thereof; provided that
Executive shall have submitted all required documentation at least 14 days
before the end of the calendar year next following the calendar year in which
such fees and expenses were incurred.
     (5) Executive will notify Company in writing of any claim by the Internal
Revenue Service or any other taxing authority that, if successful, would require
the payment by Company of a Gross-Up Payment. Such notification will be given as
promptly as practicable but no later than 10 business days after Executive
actually receives notice of such claim and Executive will further apprise
Company of the nature of such claim and the date on which such claim is
requested to be paid (in each case, to the extent known by Executive). Executive
will not pay such claim prior to the expiration of the 30-calendar-day period
following the date on which Executive gives such notice to Company or, if
earlier, the date that any payment of amount with respect to such claim is due.
If Company notifies Executive in writing prior to the expiration of such period
that it desires to contest such claim, Executive will:
     (A) provide Company with any written records or documents in Executive’s
possession relating to such claim reasonably requested by Company;
     (B) take such action in connection with contesting such claim as Company
reasonably requests in writing from time to time, including without limitation
accepting legal representation with respect to such claim by an attorney
competent in respect of the subject matter and reasonably selected by Company;
     (C) cooperate with Company in good faith in order effectively to contest
such claim; and
     (D) permit Company to participate in any proceedings relating to such
claim;
provided, however, that Company will bear and pay directly all costs and
expenses (including interest and penalties) incurred in connection with such
contest and will indemnify and hold harmless Executive, on an after-tax basis,
for and against any Excise Tax or income or other tax, including interest and
penalties with respect thereto, imposed as a result of such representation and
payment of costs and expenses. Without limiting the foregoing provisions of this
Paragraph 5, Company will control all proceedings taken in connection with the
contest of any claim contemplated by this Paragraph 5 and, at its sole option,
may pursue or forego any and all administrative appeals, proceedings, hearings
and conferences with the taxing authority in respect of such claim (provided,
however, that Executive may participate therein at Executive’s own cost and
expense) and may, at its option, either direct Executive to pay the tax claimed
and sue for a refund or contest the claim in any permissible manner, and
Executive agrees to prosecute such contest to a determination before any
administrative tribunal, in a court of initial jurisdiction and in one or more
appellate courts, as Company determines; provided, however, that if Company
directs Executive to pay the tax claimed and sue for a refund, Company will, as
permitted by applicable law, advance the amount of such payment to Executive on
an interest-free basis and will indemnify and hold Executive harmless, on an
after-tax basis, from any Excise Tax or income or other tax, including interest
or penalties with respect thereto, imposed with respect to such advance; and
provided further, however, that any extension of the statute of limitations
relating to payment of taxes for the taxable year of Executive with respect to
which the contested amount is claimed to be due is limited solely to such
contested amount. Furthermore, Company’s control of any such contested claim
will be limited to issues with respect to which a Gross-Up Payment would be
payable hereunder and Executive will be entitled to settle or contest, as the
case may be, any other issue raised by the Internal Revenue Service or any other
taxing authority.

-31-



--------------------------------------------------------------------------------



 



     (6) If, after the receipt by Executive of an amount advanced by Company
pursuant to Paragraph 5, Executive receives any refund with respect to such
claim, Executive will (subject to Company’s complying with the requirements of
Paragraph 5) promptly pay to Company the amount of such refund (together with
any interest paid or credited thereon after any taxes applicable thereto). If,
after the receipt by Executive of an amount advanced by Company pursuant to
Paragraph 5, a determination is made that Executive is not entitled to any
refund with respect to such claim and Company does not notify Executive in
writing of its intent to contest such denial or refund prior to the expiration
of 30 calendar days after such determination, then such advance will be forgiven
and will not be required to be repaid and the amount of any such advance will
offset, to the extent thereof, the amount of Gross-Up Payment required to be
paid by Company to Executive pursuant to Section 5 and this Annex C.
     (7) Notwithstanding any provision of this Agreement to the contrary, but
giving effect to any redetermination of the amount of Gross-Up payments
otherwise required by this Annex A, if (A) but for this sentence, Company would
be obligated to make a Gross-Up Payment to Executive and (B) the aggregate
“present value” of the “parachute payments” to be paid or provided to Executive
under this Agreement or otherwise does not exceed 1.15 multiplied by three times
Executive’s “base amount,” then the payments and benefits to be paid or provided
under this Agreement will be reduced (or repaid to Company, if previously paid
or provided) to the minimum extent necessary so that no portion of any payment
or benefit to Executive, as so reduced or repaid, constitutes an “excess
parachute payment.” For purposes of this Paragraph 7, the terms “excess
parachute payment,” “present value,” “parachute payment,” and “base amount” will
have the meanings assigned to them by Section 280G of the Code. The
determination of whether any reduction in or repayment of such payments or
benefits to be provided under this Agreement is required pursuant to this
Paragraph 7 will be made at the expense of Company, if requested by Executive or
Company, by the National Firm. Appropriate adjustments will be made to amounts
previously paid to Executive, or to amounts not paid pursuant to this
Paragraph 7, as the case may be, to reflect properly a subsequent determination
that Executive owes more or less Excise Tax than the amount previously
determined to be due. In the event that any payment or benefit intended to be
provided under this Agreement or otherwise is required to be reduced or repaid
pursuant to this Paragraph 7, the reduction shall be made by reducing the
amounts to be paid or provided under the following sections of this Agreement in
the following order: (i) Section 4(a)(i), (ii) Section 4(c), (iii)
Section 4(a)(iii), and (iv) Section 4(a)(ii).

-32-



--------------------------------------------------------------------------------



 



THE SHERWIN-WILLIAMS COMPANY
FORM C — AMENDED AND RESTATED
SEVERANCE AGREEMENT
(2.5 Times Base Pay Amount)
     THIS SEVERANCE AGREEMENT (this “Agreement”), dated as of _______, _____
(the “Effective Date”), is made and entered into by and between THE
SHERWIN-WILLIAMS COMPANY, an Ohio corporation (“Company”) and _________________
(“Executive”).
RECITALS:

  A.   Executive is a senior executive of Company or one or more of its
Subsidiaries (as defined below) and has made and is expected to continue to make
major contributions to the short-and long-term profitability, growth and
financial strength of Company.

  B.   Company recognizes that the possibility of a Change in Control (as
defined below) exists and that such possibility, and the uncertainty it may
create among management, may result in the distraction or departure of
management personnel, to the detriment of Company and its stockholders.

  C.   Company desires to assure itself of both present and future continuity of
management and desires to establish certain minimum severance benefits for
certain of its senior executives, including Executive, applicable in the event
of a Change in Control.

  D.   Company wishes to ensure that its senior executives are not unduly
distracted by the circumstances attendant to the possibility of a Change in
Control and to encourage the continued attention and dedication of such
executives, including Executive, to their assigned duties with Company.

  E.   Company desires to provide additional inducement for Executive to
continue to remain in the employ of Company.

    NOW, THEREFORE, Company and Executive agree as follows:

       1. Certain Defined Terms. In addition to terms defined elsewhere herein,
the following terms have the following meanings when used in this Agreement with
initial capital letters:
          (a) “Base Pay” means Executive’s annual base salary rate as in effect
from time to time.
          (b) “Board” means the Board of Directors of Company.
          (c) “Cause” means that, prior to any termination pursuant to
Section 3(a)(iii), Executive shall have:
          (i) been convicted of a criminal violation involving, in each case,
fraud, embezzlement or theft in connection with Executive’s duties or in the
course of Executive’s employment with Company or any Subsidiary;

-33-



--------------------------------------------------------------------------------



 



          (ii) committed intentional wrongful damage to property of Company or
any Subsidiary; or
          (iii) committed intentional wrongful disclosure of secret processes or
confidential information of Company or any Subsidiary;
and any such act shall have been demonstrably and materially harmful to Company.
For purposes of this Agreement, no act or failure to act on the part of
Executive will be deemed “intentional” if it was due primarily to an error in
judgment or negligence, but will be deemed “intentional” only if done or omitted
to be done by Executive not in good faith and without reasonable belief that
Executive’s action or omission was in the best interest of Company.
Notwithstanding the foregoing, Executive will not be deemed to have been
terminated for “Cause” hereunder unless and until there shall have been
delivered to Executive a copy of a resolution duly adopted by the affirmative
vote of not less than a majority of the Board then in office (excluding
Executive if Executive is then a member of the Board) at a meeting of the Board
called and held for such purpose, after reasonable notice to Executive and an
opportunity for Executive, together with Executive’s counsel (if Executive
chooses to have counsel present at such meeting), to be heard before the Board,
finding that, in the good faith opinion of the Board, Executive had committed an
act constituting “Cause” as herein defined and specifying the particulars
thereof in reasonable detail. Nothing herein will limit the right of Executive
or Executive’s beneficiaries to contest the validity or propriety of any such
determination.
          (d) “Change in Control” means the occurrence during the Term of any of
the following events:
          (i) any individual, entity or group (within the meaning of
Section 13(d)(3) or 14(d)(2) of the Exchange Act) (a “Person”) is or becomes the
beneficial owner (within the meaning of Rule 13d-3 promulgated under the
Exchange Act) of 30% or more of the combined voting power of the
then-outstanding Voting Stock of Company; provided, however, that:
     (1) for purposes of this Section 1(d)(i), the following acquisitions will
not constitute a Change in Control: (A) any acquisition of Voting Stock directly
from Company that is approved by a majority of the Incumbent Directors, (B) any
acquisition of Voting Stock by Company or any Subsidiary, (C) any acquisition of
Voting Stock by the trustee or other fiduciary holding securities under any
employee benefit plan (or related trust) sponsored or maintained by Company or
any Subsidiary, and (D) any acquisition of Voting Stock by any Person pursuant
to a Business Transaction that complies with clauses (A), (B) and (C) of
Section 1(d)(iii) below;
     (2) if any Person is or becomes the beneficial owner of 30% or more of
combined voting power of the then-outstanding Voting Stock as a result of a
transaction described in clause (A) of Section 1(d)(i)(1) above and such Person
thereafter becomes the beneficial owner of any additional shares of Voting Stock
representing 1% or more of the then-outstanding Voting Stock, other than in an
acquisition directly from Company that is approved by a majority of the
Incumbent Directors or other than as a result of a stock dividend, stock split
or similar transaction effected by Company in which all holders of Voting Stock
are treated equally, such subsequent acquisition shall be treated as a Change in
Control;

-34-



--------------------------------------------------------------------------------



 



     (3) a Change in Control will not be deemed to have occurred if a Person is
or becomes the beneficial owner of 30% or more of the Voting Stock as a result
of a reduction in the number of shares of Voting Stock outstanding pursuant to a
transaction or series of transactions that is approved by a majority of the
Incumbent Directors unless and until such Person thereafter becomes the
beneficial owner of any additional shares of Voting Stock representing 1% or
more of the then-outstanding Voting Stock, other than as a result of a stock
dividend, stock split or similar transaction effected by Company in which all
holders of Voting Stock are treated equally; and
     (4) if at least a majority of the Incumbent Directors determine in good
faith that a Person has acquired beneficial ownership of 30% or more of the
Voting Stock inadvertently, and such Person divests as promptly as practicable
but no later than the date, if any, set by the Incumbent Board a sufficient
number of shares so that such Person beneficially owns less than 30% of the
Voting Stock, then no Change in Control shall have occurred as a result of such
Person’s acquisition; or
          (ii) a majority of the Board ceases to be comprised of Incumbent
Directors; or
          (iii) the consummation of a reorganization, merger or consolidation,
or sale or other disposition of all or substantially all of the assets of
Company or the acquisition of the stock or assets of another corporation, or
other transaction (each, a “Business Transaction”), unless, in each case,
immediately following such Business Transaction (A) the Voting Stock outstanding
immediately prior to such Business Transaction continues to represent (either by
remaining outstanding or by being converted into voting stock of the surviving
entity or any parent thereof), more than 50% of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Transaction (including, without limitation, an entity which as a result
of such transaction owns Company or all or substantially all of Company’s assets
either directly or through one or more subsidiaries), (B) no Person (other than
Company, such entity resulting from such Business Transaction, or any employee
benefit plan (or related trust) sponsored or maintained by Company, any
Subsidiary or such entity resulting from such Business Transaction) beneficially
owns, directly or indirectly, 30% or more of the combined voting power of the
then outstanding shares of voting stock of the entity resulting from such
Business Transaction, and (C) at least a majority of the members of the board of
directors of the entity resulting from such Business Transaction were Incumbent
Directors at the time of the execution of the initial agreement or of the action
of the Board providing for such Business Transaction; or
          (iv) approval by the shareholders of Company of a complete liquidation
or dissolution of Company, except pursuant to a Business Transaction that
complies with clauses (A), (B) and (C) of Section 1(d)(iii).
          (v) For purposes of this Section 1(d), the term “Incumbent Directors”
shall mean, during any period of two consecutive years, individuals who at the
beginning of such period constituted the Board and any new director (other than
a director initially elected or nominated as a director as a result of an actual
or threatened election contest with respect to directors or any other actual or
threatened solicitation of proxies by or on behalf of such director) whose
election by the Board or nomination for election by the Company’s shareholders
was approved by a vote of at least two-thirds (2/3) of the directors then still
in office who either were

-35-



--------------------------------------------------------------------------------



 



directors at the beginning of the period or whose election or nomination for
election was previously so approved.
          (e) “Code” means the Internal Revenue Code of 1986, as amended.
          (f) “Common Shares” means shares of common stock, no par value, of
Company.
          (g) “Employee Benefits” means the perquisites, benefits and service
credit for benefits as provided under any and all employee retirement income and
welfare benefit policies, plans, programs or arrangements in which Executive is
entitled to participate, including without limitation any stock option,
performance share, performance unit, stock purchase, stock appreciation,
savings, pension, supplemental executive retirement, or other retirement income
or welfare benefit, deferred compensation, incentive compensation, group or
other life, health, medical/hospital or other insurance (whether funded by
actual insurance or self-insured by Company or a Subsidiary), disability, salary
continuation, expense reimbursement and other employee benefit policies, plans,
programs or arrangements that may now exist or any equivalent successor
policies, plans, programs or arrangements that may be adopted hereafter by
Company or a Subsidiary, providing benefits and service credit for benefits at
least as great in the aggregate as are payable thereunder immediately prior to a
Change in Control.
          (h) “Exchange Act” means the Securities Exchange Act of 1934, as
amended.
          (i) “Good Reason” means the occurrence of one or more of the following
events:
     (i) Failure to elect or reelect or otherwise to maintain Executive in the
office or the position, or a substantially equivalent or better office or
position, of or with Company and/or a Subsidiary (or any successor thereto by
operation of law or otherwise), as the case may be, which Executive held
immediately prior to a Change in Control, or the removal of Executive as a
Director of Company and/or a Subsidiary (or any successor thereto) if Executive
shall have been a Director of Company and/or a Subsidiary immediately prior to
the Change in Control;
     (ii) Failure of Company to remedy any of the following within 10 calendar
days after receipt by Company of written notice thereof from Executive: (A) a
significant adverse change in the nature or scope of the authorities, powers,
functions, responsibilities or duties attached to the position with Company and
any Subsidiary which Executive held immediately prior to the Change in Control,
(B) a reduction in Executive’s Base Pay received from Company and any
Subsidiary, (C) a reduction in Executive’s Incentive Pay opportunity as compared
with the Incentive Pay opportunity most recently paid prior to the Change in
Control, or (D) the termination or denial of Executive’s rights to Employee
Benefits or a reduction in the scope or value thereof;
     (iii) The liquidation, dissolution, merger, consolidation or reorganization
of Company or the transfer of all or substantially all of its business and/or
assets, unless the successor or successors (by liquidation, merger,
consolidation, reorganization, transfer or otherwise) to which all or
substantially all of its business and/or assets have been transferred (by
operation of law or otherwise) assumed all duties and obligations of Company
under this Agreement pursuant to Section 10(a);
     (iv) Company requires Executive to have Executive’s principal location of
work changed to any location that is in excess of 30 miles from the location
thereof immediately prior to the Change in Control, or requires Executive to
travel away from

-36-



--------------------------------------------------------------------------------



 



Executive’s office in the course of discharging Executive’s responsibilities or
duties hereunder at least 20% more (in terms of aggregate days in any calendar
year or in any calendar quarter when annualized for purposes of comparison to
any prior year) than was required of Executive in any of the three full years
immediately prior to the Change in Control without, in either case, Executive’s
prior written consent; or
     (v) Without limiting the generality or effect of the foregoing, any
material breach of this Agreement by Company or any successor thereto.
          (j) “Incentive Pay” means an annual bonus, incentive or other payment
of compensation, in addition to Base Pay, made or to be made in regard to
services rendered in any year pursuant to any bonus, incentive, profit-sharing,
performance, discretionary pay or similar agreement, policy, plan, program or
arrangement (whether or not funded) of Company or a Subsidiary, or any successor
thereto. “Incentive Pay” does not include any stock option, stock appreciation,
stock purchase, restricted stock, private equity, long-term incentive or similar
plan, program, arrangement or grant, whether or not provided under a plan,
program or arrangement described in the preceding sentence.
          (k) “Severance Period” means the period of time commencing on the date
of the first occurrence of a Change in Control and continuing until the earlier
of (i) the second anniversary of the occurrence of the Change in Control, or
(ii) Executive’s death;
          (l) “Subsidiary” means an entity in which Company directly or
indirectly beneficially owns 50% or more of the outstanding voting stock of such
entity.
          (m) “Term” means the period commencing as of the Effective Date and
expiring on the close of business on December 31, 2010; provided, however, that
(i) commencing on January 1, 2011 and each January 1 thereafter, the term of
this Agreement will automatically be extended for an additional year unless, not
later than September 30 of the immediately preceding year, Company or Executive
shall have given notice that Company or Executive, as the case may be, does not
wish to have the Term extended; (ii) if a Change in Control occurs during the
Term, the Term will expire on the last day of the Severance Period; and
(iii) subject to Section 3(c), if, prior to a Change in Control, the Executive
ceases for any reason to be a corporate officer or operating president of
Company and any Subsidiary, thereupon without further action the Term shall be
deemed to have expired and this Agreement will immediately terminate and be of
no further effect. For purposes of this Section 1(m), the Executive shall not be
deemed to have ceased to be an employee of Company and any Subsidiary by reason
of the transfer of the Executive’s employment between Company and any
Subsidiary, or among any Subsidiaries.
          (n) “Termination Date” means the date on which Executive’s employment
is terminated (the effective date of which will be the date of termination, or
such other date that may be specified by Executive if the termination is
pursuant to Section 3(b)).
          (o) “Voting Stock” means at any time, the then-outstanding securities
entitled to vote generally in the election of directors of Company.

-37-



--------------------------------------------------------------------------------



 



     2. Operation of Agreement. This Agreement will be effective and binding
immediately upon its execution, but, anything in this Agreement to the contrary
notwithstanding, except as provided in Section 3(c), this Agreement will not be
operative unless and until a Change in Control occurs. Upon the occurrence of a
Change in Control at any time during the Term, without further action, this
Agreement will become immediately operative.
     3. Termination Following a Change in Control.
          (a) In the event of the occurrence of a Change in Control, Executive’s
employment may be terminated by Company or a Subsidiary during the Severance
Period (or pursuant to Section 3(c)) and Executive will be entitled to the
benefits provided by Section 4 unless such termination is the result of the
occurrence of one or more of the following events:
          (i) Executive’s death;
          (ii) If Executive becomes permanently disabled within the meaning of,
and begins actually to receive disability benefits pursuant to, the long-term
disability plan in effect for, or applicable to, Executive immediately prior to
the Change in Control; or
          (iii) Cause.
If, during the Severance Period, Executive’s employment is terminated by Company
or any Subsidiary other than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii),
Executive will be entitled to the benefits provided by Section 4.
          (b) In the event of the occurrence of a Change in Control, Executive
may terminate employment with Company and any Subsidiary during the Severance
Period for Good Reason with the right to severance compensation as provided in
Section 4 regardless of whether any other reason, other than Cause, for such
termination exists or has occurred, including without limitation other
employment.
          (c) Anything in this Agreement to the contrary notwithstanding, if a
Change in Control occurs and not more than 90 days prior to the date on which
the Change in Control occurs, Executive’s employment with Company is terminated
by Company, such termination of employment will be deemed to be a termination of
employment immediately after a Change in Control for purposes of determining
whether Executive is entitled to benefits under this Agreement if Executive has
reasonably demonstrated that such termination of employment (i) was at the
request of a third party who has taken steps reasonably calculated to effect a
Change in Control, or (ii) otherwise arose in connection with or in anticipation
of a Change in Control.
          (d) A termination of employment pursuant to Section 3(a), 3(b) or 3(c)
will not affect any rights that Executive may have pursuant to any agreement,
policy, plan, program or arrangement of Company or Subsidiary providing Employee
Benefits, which rights will be governed by the terms thereof. Notwithstanding
the foregoing, any severance benefits received by Executive pursuant to
Section 4 of this Agreement shall be in lieu of any severance benefits to which
Executive would otherwise be entitled under any severance plan, program, policy
or practice or contract or agreement of Company or its affiliates (other than a
retirement plan or other deferred compensation arrangement, equity award,
welfare benefit plan or any similar plan or agreement which may contain
provisions that become operative on, or that may incidentally refer to
accelerated vesting or accelerated payment upon, a termination of Executive’s
employment).

-38-



--------------------------------------------------------------------------------



 



     4. Severance Compensation.
          (a) If, following the occurrence of a Change in Control, Company or
Subsidiary terminates Executive’s employment during the Severance Period other
than pursuant to Section 3(a)(i), 3(a)(ii) or 3(a)(iii), or if Executive
terminates Executive’s employment pursuant to Section 3(b), Company will be
obligated to make the following payments and provide the following benefits to
Executive.
          (i) Within ten business days after the occurrence of an event
described in Section 4(a) above (or in the case of an event described in
Section 3(c), within 10 business days after the Change in Control), Company
shall pay, in a lump sum, an amount equal to two and one-half (2-1/2) times the
sum of (A) Base Pay (at the highest rate in effect for any period within three
years prior to the Termination Date), plus (B) an amount equal to the greater
of: (x) the average of the Incentive Pay earned or received by Executive during
the three year period immediately preceding the Termination Date, or (y) the
Executive’s target Incentive Pay for the year in which the Termination Date
occurs (assuming the Executive achieves 100% of any stated goals); provided,
however, that if payment to Executive would constitute a “deferral of
compensation” under Section 409A of the Code, Executive (or Executive’s
beneficiary) will receive payment of the amounts described in this
Section 4(a)(i) upon the earlier of (i) six (6) months following Executive’s
“separation from service” with Company (as such phrase is defined in
Section 409A of the Code) or (ii) within 90 days after Executive’s death.
          (ii) For a period of eighteen (18) months following the Termination
Date (the “Continuation Period”), Company shall arrange to provide Executive, at
no cost to Executive, with medical and dental benefits substantially similar to
those that Executive was receiving or entitled to receive immediately prior to
the Termination Date (or, if greater, immediately prior to the reduction,
termination, or denial described in Section 1(i)(ii)). The Continuation Period
shall be considered to be the period during which Executive shall be eligible
for continuation coverage under Section 4980B of the Code, and Company shall
reimburse Executive for the amount of the premiums for such continuation
coverage; provided, however that without otherwise limiting the purposes or
effect of Section 6, the benefits otherwise receivable by Executive pursuant to
this Section 4(a)(ii) will be reduced to the extent comparable welfare benefits
are actually received by Executive from another employer during the Continuation
Period following Executive’s Termination Date, and any such benefits actually
received by Executive shall be reported by Executive to Company. If any benefit
described in this Section 4(a)(ii) is subject to tax, Company will pay to
Executive an additional amount such that after payment by Executive or
Executive’s dependents or beneficiaries, as the case may be, of all taxes so
imposed, the recipient retains an amount equal to such taxes.
          (iii) Executive shall be entitled to outplacement services by a firm
selected by Executive, at the expense of Company in an amount not to exceed ten
percent (10%) of Base Pay; provided, however, that all such outplacement
services must be completed, and all payments by Company must be made, by
December 31 of the second calendar year following the calendar year in which the
Termination Date occurs.
          (b) Without limiting the rights of Executive at law or in equity, if
Company fails to make any payment or provide any benefit required to be made or
provided hereunder on a timely basis, Company will pay interest on the amount or
value thereof at an annualized rate of interest equal to the “prime rate” as set
forth from time to time during the relevant period in The Wall Street Journal
“Money Rates” column. Such interest will be payable at the time the related
payment or benefit is paid to Executive. Any change in such prime rate will be
effective on and as of the date of such change.

-39-



--------------------------------------------------------------------------------



 



          (c) Unless otherwise expressly provided by the applicable plan,
program or agreement, after the occurrence of a Change in Control, Company will
pay in cash to Executive a lump sum amount equal to the sum of (i) any unpaid
Incentive Pay that would have been earned, accrued, allocated or awarded to
Executive for any performance period ending prior to the Change in Control
(regardless of whether (x) payment of such compensation is contingent on the
continuing performance of services by Executive or (y) the bonus, incentive,
profit-sharing, performance, discretionary pay or similar agreement, policy,
plan, program or arrangement pursuant to which such Incentive Pay would
otherwise be payable permits pro-ration), plus (ii) the value of any annual
bonus or long-term Incentive Pay (including, without limitation, incentive-based
annual cash bonuses and performance units, but not including any equity-based
compensation or compensation provided under a qualified plan) payable pursuant
to any performance period that is outstanding on the date of the Change in
Control. Such payment will be made at the earlier of (x) the date prescribed for
payment pursuant to the applicable plan, program or agreement, and (y) within
five business days after the Change in Control. In the case of clauses (i) and
(ii), any applicable vesting requirements will be disregarded. In the case of
clause (ii), the amount will be calculated at the greater of (1) the plan target
or payout rate and (2) the amount determined based on Company’s actual results
relative to the applicable performance criteria as if the performance period had
ended on the date of the Change in Control, which amount will be prorated on the
basis of the number of days of Executive’s participation during the applicable
performance period to which the incentive pay related divided by the aggregate
number of days in such performance period, taking into account service rendered
through the payment date.
     5. Parachute Payments. In the event that the payments made to Executive
under Section 4 of the Agreement constitute “parachute payments” within the
meaning of Section 280G of the Internal Revenue Code, and such parachute
payments would be subject to the excise tax imposed by Section 4999 of the
Internal Revenue Code (the “Excise Tax”), then the payments shall be made to the
Executive based on an after-tax basis (taking into account the applicable
federal, state, local taxes and the Excise Tax), of either:
          (a) payments delivered in full (including Excise Tax), or
          (b) payments delivered after reducing the payment $1 below the safe
harbor limit (as set forth in Section 280G(b)(2)(A)(ii) of the Internal Revenue
Code) which would result in no portion of the payment being subject to the
Excise Tax.
The determination of whether any reduction in or repayment of such payments or
benefits to be provided under this Agreement is required will be made at the
expense of the Company by a nationally recognized accounting firm or benefits
consulting firm, if requested by Executive or Company. In the event that any
payment or benefit intended to be provided under this Agreement or otherwise is
required to be reduced or repaid pursuant to this Section 5, the reduction shall
be made by reducing the amounts to be paid or provided under the following
section of this Agreement in the following order: (i) Section 4(a)(i),
(ii) Section 4(c), (iii) Section 4(a)(iii), and (iv) Section 4(a)(ii).

-40-



--------------------------------------------------------------------------------



 



     6. No Mitigation Obligation. Company hereby acknowledges that it will be
difficult and may be impossible for Executive to find reasonably comparable
employment following Termination Date. Accordingly, the payment of the severance
compensation by Company to Executive in accordance with the terms of this
Agreement is hereby acknowledged by Company to be reasonable, and Executive will
not be required to mitigate the amount of any payment provided for in this
Agreement by seeking other employment or otherwise, nor will any profits,
income, earnings or other benefits from any source whatsoever create any
mitigation, offset, reduction or any other obligation on the part of Executive
hereunder or otherwise.
     7. Legal Fees and Expenses.
          (a) It is the intent of Company that Executive not be required to
incur legal fees and the related expenses associated with the interpretation,
enforcement or defense of Executive’s rights in connection with any dispute
arising under this Agreement because the cost and expense thereof would
substantially detract from the benefits intended to be extended to Executive
hereunder. Accordingly, if it should appear to Executive that Company has failed
to comply with any of its obligations under this Agreement or in the event that
Company or any other person takes or threatens to take any action to declare
this Agreement void or unenforceable, or institutes any proceeding designed to
deny, or to recover from, Executive the benefits provided or intended to be
provided to Executive hereunder, Company irrevocably authorizes Executive from
time to time to retain counsel of Executive’s choice, at the expense of Company
as hereafter provided, to advise and represent Executive in connection with any
such dispute or proceeding. Notwithstanding any existing or prior
attorney-client relationship between Company and such counsel, Company
irrevocably consents to Executive’s entering into an attorney-client
relationship with such counsel, and in that connection Company and Executive
agree that a confidential relationship will exist between Executive and such
counsel. Without respect to whether Executive prevails, in whole or in part, in
connection with any of the foregoing, Company will pay and be solely financially
responsible for any and all attorneys’ and related fees and expenses incurred by
Executive at any time from the Effective Date through Executive’s remaining
lifetime, (or, if longer, through the 20th anniversary of the Effective Date) in
connection with any of the foregoing. Such payments will be made within five
business days after delivery of Executive’s written requests for payment,
accompanied by such evidence of fees and expenses incurred as Company may
reasonably require; provided that Executive shall have submitted all required
documentation at least 14 days before the end of the calendar year next
following the calendar year in which such fees and expenses were incurred.
          (b) In order to secure the benefits to be received by Executive
pursuant to this Agreement and similar arrangements with other executives,
Company shall establish one or more trust funds (the “Trust”). Company will
deposit in such Trust, within five (5) business days after the occurrence of an
event that in the reasonable opinion of the Board will likely result in a Change
in Control, an amount equal to approximately the maximum aggregate benefits that
could be payable to Executive under the terms of this Agreement; provided,
however, that (i) the Trust shall not be funded if the funding thereof would
result in taxable income to Executive by reason of Section 409A(b) of the Code;
and (ii) in no event shall any Trust assets at any time be located or
transferred outside of the United States, within the meaning of Section 409A(b)
of the Code. Any funds which may be placed into the Trust under this Agreement
shall continue for all purposes to be a part of the general funds of Company
subject to the claims of Company’s creditors in the event of Company’s
insolvency and no person shall by virtue of this Agreement have any interest in
such funds. To the extent that any person acquires a right to receive payments
from Company under this Agreement, such rights shall be no greater than the
right of any unsecured general creditor of Company. Executive shall be entitled
to receive distributions from the funds held in the Trust pursuant to the terms
and conditions of this Agreement and the agreement establishing the Trust
between Company and the trustee. If prior to the date of a Change in Control,
the Board has actual knowledge that all third parties have abandoned or
terminated their efforts to effect a

-41-



--------------------------------------------------------------------------------



 



Change in Control and a Change in Control at that time is unlikely and the Board
so advises Executive, the trust funds and interest earned thereon, if any, shall
be returned to Company by the trustee. Notwithstanding the provisions of this
Section 6(b), failure by Company to place such funds in Trust in no way relieves
Company from its financial obligations and responsibilities to Executive under
the terms of this Agreement.
          (c) All benefits to be paid pursuant to this Agreement, including any
amounts paid pursuant to Section 6(a) which were not paid through the Trust
established pursuant to Section 6(b), shall be paid from the general assets of
the Company.
     8. Employment Rights. Nothing expressed or implied in this Agreement will
create any right or duty on the part of Company or Executive to have Executive
remain in the employment of Company or any Subsidiary prior to or following any
Change in Control.
     9. Withholding of Taxes. Company may withhold from any amounts payable
under this Agreement all federal, state, city or other taxes as Company is
required to withhold pursuant to any applicable law, regulation or ruling.
     10. Successors and Binding Agreement.
          (a) Company will require any successor (whether direct or indirect, by
purchase, merger, consolidation, reorganization or otherwise) to all or
substantially all of the business or assets of Company, by agreement in form and
substance reasonably satisfactory to Executive, expressly to assume and agree to
perform this Agreement in the same manner and to the same extent Company would
be required to perform if no such succession had taken place. This Agreement
will be binding upon and inure to the benefit of Company and any successor to
Company, including without limitation any persons acquiring directly or
indirectly all or substantially all of the business or assets of Company whether
by purchase, merger, consolidation, reorganization or otherwise (and such
successor will thereafter be deemed the “Company” for the purposes of this
Agreement), but will not otherwise be assignable, transferable or delegable by
Company.
          (b) This Agreement will inure to the benefit of and be enforceable by
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees and legatees.
          (c) This Agreement is personal in nature and neither of the parties
hereto will, without the consent of the other, assign, transfer or delegate this
Agreement or any rights or obligations hereunder except as expressly provided in
Sections 10(a) and 10(b). Without limiting the generality or effect of the
foregoing, Executive’s right to receive payments hereunder will not be
assignable, transferable or delegable, whether by pledge, creation of a security
interest, or otherwise, other than by a transfer by Executive’s will or by the
laws of descent and distribution and, in the event of any attempted assignment
or transfer contrary to this Section 10(c), Company will have no liability to
pay any amount so attempted to be assigned, transferred or delegated.
     11. Notices. For all purposes of this Agreement, all communications,
including without limitation notices, consents, requests or approvals, required
or permitted to be given hereunder will be in writing and will be deemed to have
been duly given when hand delivered or dispatched by electronic facsimile
transmission (with receipt thereof orally confirmed), or five business days
after having been mailed by United States registered or certified mail, return
receipt requested, postage prepaid, or three business days after having been
sent by a nationally recognized overnight courier service such as FedEx or UPS,
addressed to Company (to the attention of the Secretary of Company) at its
principal executive office and to Executive at Executive’s principal residence,
or to such other address as any party may have

-42-



--------------------------------------------------------------------------------



 



furnished to the other in writing and in accordance herewith, except that
notices of changes of address will be effective only upon receipt.
     12. Governing Law. The validity, interpretation, construction and
performance of this Agreement will be governed by and construed in accordance
with the substantive laws of the State of Ohio and federal law, without giving
effect to the principles of conflict of laws of such State, except as expressly
provided herein.
     13. Validity. If any provision of this Agreement or the application of any
provision hereof to any person or circumstance is held invalid or otherwise
unenforceable, the remainder of this Agreement and the application of such
provision to any other person or circumstance will not be affected, and the
provision so held to be invalid or otherwise unenforceable will be reformed to
the extent (and only to the extent) necessary to make it enforceable or valid.
     14. Miscellaneous. No provision of this Agreement may be modified, waived
or discharged unless such waiver, modification or discharge is agreed to in
writing signed by Executive and Company. No waiver by either party hereto at any
time of any breach by the other party hereto or compliance with any condition or
provision of this Agreement to be performed by such other party will be deemed a
waiver of similar or dissimilar provisions or conditions at the same or at any
prior or subsequent time. No agreements or representations, oral or otherwise,
expressed or implied with respect to the subject matter hereof have been made by
either party that are not set forth expressly in this Agreement. The headings
used in this Agreement are intended for convenience or reference only and will
not in any manner amplify, limit, modify or otherwise be used in the
construction or interpretation of any provision of this Agreement. References to
Sections are to Sections of this Agreement. Any reference in this Agreement to a
provision of a statute, rule or regulation will also include any successor
provision thereto.
     15. Effect on Prior Agreements. This Agreement shall expressly supersede
and render null, void and invalid any prior severance pay agreement or
agreements of a similar nature previously entered into by and between Company
and Executive with respect to the subject matter of this Agreement.
     16. Dispute Resolution. Any dispute between the parties under this
Agreement will be resolved (except as provided below) through informal
arbitration by an arbitrator selected under the rules of the American
Arbitration Association for arbitration of employment disputes (located in the
city in which Company’s principal executive offices in the United States are
based) and the arbitration will be conducted in that location under the rules of
said Association. Each party will be entitled to present evidence and argument
to the arbitrator. The arbitrator will have the right only to interpret and
apply the provisions of this Agreement and may not change any of its provisions,
except as expressly provided in Section 13. The arbitrator will permit
reasonable pre-hearing discovery of facts, to the extent necessary to establish
a claim or a defense to a claim, subject to supervision by the arbitrator. The
determination of the arbitrator will be conclusive and binding upon the parties
and judgment upon the same may be entered in any court having jurisdiction
thereof. The arbitrator will give written notice to the parties stating the
arbitrator’s determination, and will furnish to each party a signed copy of such
determination. The expenses of arbitration will be borne equally by Company and
Executive or as the arbitrator equitably determines consistent with the
application of state or federal law; provided, however, that Executive’s share
of such expenses will not exceed the maximum permitted by law. Any arbitration
or action pursuant to this Section 16 will be governed by and construed in
accordance with the substantive laws of the State of Ohio and, where applicable,
federal law, without giving effect to the principles of conflict of laws of such
State.
     17. Survival. Notwithstanding any provision of this Agreement to the
contrary, the parties’ respective rights and obligations under Sections 3(d), 4,
5, 7, 9, 10(b), 16, 18 and 20 will survive any

-43-



--------------------------------------------------------------------------------



 



termination or expiration of this Agreement or the termination of Executive’s
employment following a Change in Control for any reason whatsoever.
     18. Beneficiaries. Executive will be entitled to select (and change, to the
extent permitted under any applicable law) a beneficiary or beneficiaries to
receive any compensation or benefit payable hereunder following Executive’s
death, and may change such election, in either case by giving Company written
notice thereof in accordance with Section 11. In the event of Executive’s death
or a judicial determination of Executive’s incompetence, reference in this
Agreement to “Executive” will be deemed, where appropriate, to Executive’s
beneficiary, estate or other legal representative.
     19. Counterparts. This Agreement may be executed in one or more
counterparts, each of which will be deemed to be an original but all of which
together will constitute one and the same agreement.
     20. Section 409A of the Code.
          (a) The intent of the parties is that payments and benefits under this
Agreement comply with Section 409A of the Code (“Section 409A”) or are exempt
therefrom and, accordingly, to the maximum extent permitted, this Agreement
shall be interpreted to be in compliance therewith. If Executive notifies
Company (with specificity as to the reason therefore) that Executive believes
that any provision of this Agreement (or of any award of compensation, including
equity compensation or benefits) would cause Executive to incur any additional
tax or interest under Section 409A and Company concurs with such belief or
Company (without any obligation whatsoever to do so) independently makes such
determination, Company shall, after consulting with Executive, reform such
provision in a manner that is economically neutral to Company to attempt to
comply with Section 409A through good faith modifications to the minimum extent
reasonably appropriate to conform with Section 409A.
          (b) A termination of employment shall not be deemed to have occurred
for purposes of any provision of this Agreement providing for the payment of any
amounts or benefits subject to Section 409A upon or following a termination of
employment unless such termination is also a “separation from service” within
the meaning of Section 409A and Executive is no longer providing services (at a
level that would preclude the occurrence of a “separation from service” within
the meaning of Section 409A) to Company or its affiliates as an employee or
consultant, and for purposes of any such provision of this Agreement, references
to a “termination,” “termination of employment” or like terms shall mean
“separation from service” within the meaning of Section 409A.
          (c) With regard to any provision herein that provides for
reimbursement of costs and expenses or in-kind benefits, except as otherwise
permitted by Section 409A: (i) the right to reimbursement or in-kind benefits
shall not be subject to liquidation or exchange for another benefit, (ii) the
amount of expenses eligible for reimbursement, or in-kind benefits, provided
during any taxable year shall not affect the expenses eligible for
reimbursement, or in-kind benefits to be provided, in any other taxable year,
and (iii) such payments shall be made on or before the last day of the calendar
year immediately following the calendar year in which the expense occurred, or
such earlier date as required hereunder.
          (d) With regard to any provision herein that provides for a gross-up
payment or other reimbursement for Executive’s taxes (or audit or litigation
expenses attributable to the tax gross-up or reimbursement), the applicable
taxes or related expenses shall be reimbursed no later than the earlier of
(i) the date specified for payment under the Arrangement, or (ii) the end of the
calendar year immediately following the calendar year in which the applicable
taxes are remitted or, in the case of reimbursement of expenses incurred due to
a tax audit or litigation to which there is no remittance of taxes, the end of
the

-44-



--------------------------------------------------------------------------------



 



calendar year following the calendar year in which the audit is completed or
there is a final and nonappealable settlement or other resolution of the
litigation.
          (e) Notwithstanding anything contained in this Agreement to the
contrary, if Executive is a “specified employee,” as determined under Company’s
policy for identifying specified employees on the Termination Date, then to the
extent required in order to comply with Section 409A, all payments, benefits,
tax gross-ups or other reimbursements paid or provided under this Agreement that
constitute a “deferral of compensation” within the meaning of Section 409A, that
are provided as a result of a “separation from service” within the meaning of
Section 409A and that would otherwise be paid or provided during the first six
months following such Termination Date shall be accumulated through and paid or
provided (together with interest at the applicable federal rate under
Section 7872(f)(2)(A) of the Code in effect on the Termination Date), within
30 days after the first business day that is more than six months after the date
of his separation from service (or, if Executive dies during such six-month
period, within 90 days after Executive’s death).
          (f) Whenever a payment under this Agreement specifies a payment period
with reference to a number of days (e.g., “payment shall be made within 30 days
after the Termination Date”), the actual date of payment within the specified
period shall be within the sole discretion of Company. For purposes of
Section 409A, Executive’s right to receive any “installment” payments pursuant
to this Agreement shall be treated as a right to receive a series of separate
and distinct payments.
     IN WITNESS WHEREOF, the parties have caused this Agreement to be duly
executed and delivered as of the date first above written.

            THE SHERWIN-WILLIAMS COMPANY
                              EXECUTIVE
         

-45-